 AMERICAN TISSUE CORP. 435American Tissue Corporation and Service Employees International Union, Local 339, AFLŒCIO.  Case 29ŒCAŒ20226 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On July 17, 2000, Administrative Law Judge Jesse Kleiman issued the attached supplemental decision.1  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief to the Re-spondent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified below.3                                                                                                                                                        1 The procedural history in this case is set forth in the judge™s sup-plemental decision and on November 12, 1998, the judge issued the original attached decision. 2 In its exceptions, the Respondent contends, inter alia, that Victor Fuentes was not alleged as a discriminatee in the complaint and that there is no evidence in the record to support the judge™s finding that he was discharged for striking along with the alleged discriminatees.  We find no merit to this exception.  Although the complaint specifically named 21 discriminatees who allegedly engaged in a strike and were discharged on July 30, 1996, it also alleged that ﬁapproximately five other employees whose names are presently unknownﬂ were included in the same group.  Further, as with the other alleged discriminatees, the General Counsel submitted into the record a copy of Fuentes™ time-card indicating that he punched out during the same time that the other 25 discriminatees™ timecards were punched out.  Based on this evidence and credited testimony, the judge found that Fuentes was among the employees who joined in leaving the plant to go to the Labor Depart-ment.  The judge therefore also found that he was among those dis-charged, based on credited testimony that the employees were told they would be fired if they left, and when the employees attempted to return to their jobs that day and the following day, they were denied entrance to the facility. Contrary to his colleagues, Chairman Hurtgen would not find that the Respondent terminated Victor Fuentes in violation of Sec. 8(a)(3).  In this regard he notes that Fuentes was not listed as a discriminatee in the complaint.  Further, the record evidence shows only that his time-card indicates that he left the facility.  Even assuming arguendo that his departure was linked to the concerted activity of the others, there is no showing that he was discharged or, if he was, that the discharge was because of concerted activity.  In addition, Chairman Hurtgen finds a procedural impediment to finding a violation as to Fuentes.  The majority notes that the complaint named 21 discriminatees and alleged that approximately 5 others ﬁwhose names are presently unknownﬂ were also discriminatees.  The majority then sets forth the record evidence as to Fuentes.  On the in-troduction of that record evidence, one would think that the General Counsel would have amended the complaint to name Fuentes as a dis-criminatee, inasmuch as Fuentes was then ﬁknownﬂ to the General Counsel.  The General Counsel never did so.  Notwithstanding this failure, Respondent was apparently supposed to guess that Fuentes was an alleged discriminatee, and to mount any defense it may have had in this regard.  Chairman Hurtgen would not leave this to guesswork.  He would require the General Counsel to formally move to amend the complaint. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, American Tissue Corpora-tion, Brooklyn, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 2(e). ﬁ(e) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.ﬂ  Emily De Sa, Esq., for the General Counsel. George S. Issacson, Esq. and Daniel C. Stockford, Esq. (Brann & Issacson), for the Respondent. DECISION STATEMENT OF THE CASE JESSE KLEIMAN, Administrative Law Judge.  On the basis of a charge and amended charge filed on August 13 and No-vember 22, 1996, respectively, by Service Employees Interna-tional Union, Local 339, AFLŒCIO (the Charging Party or Lo-cal 339), against American Tissue Corporation (the Respon-dent), Local 339 alleged that the Respondent has been interfer-ing with, restraining, and coercing its employees in the exercise of rights guaranteed in Section 7 of the National Labor Rela-tions Act (the Act), in violation of Section 8(a)(1) of the Act, and has been discriminating in regard to the hire and tenure and terms and conditions of employment of its employees, thereby discouraging membership in a labor organization in violation of Section 8(a)(1) and (3) of the Act.  By answer timely filed, the Respondent denied the material allegations in the complaint,  3 The remedy has been modified to provide the appropriate make-whole relief for the Respondent™s unlawful transfer of employee Elson Flores.  Where the discrimination against an employee does not involve a discharge, the relief to be provided shall be in accordance with the Board™s decision in Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 52 (6th Cir. 1971). We will modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). The Respondent contends that employees Holman Flores, Julio Ceasar Rivas, and Marcos Rivas have already been reinstated.  Because the record is not sufficiently clear on this point, we will defer this issue to the compliance stage of this proceeding. 336 NLRB No. 36  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436and raises as ﬁAffirmative Defensesﬂ that the ﬁComplaint fails 
to state a claim upon which relief can be granted.ﬂ 
A hearing was held before me in Brooklyn, New York, from 
March 31 to September 29, 1997.  Subsequent to the close of 
the hearing the General Counsel and the Respondent filed 
briefs. On the entire record and the briefs of the parties and on my 
observation of the witnesses, I make the following 
FINDINGS OF FACT 
I.  THE BUSINESS OF THE RESPONDENT 
The Respondent, a New York corporation, with its principal 
office and place of business lo
cated at 135 Engineers Road, 
Hauppauge, New York (Engineers Road facility), where it is 

engaged in manufacturing pulp 
and paper products.  The Em-
ployer also has additional facilities located at 110 Plant Ave-
nue, Hauppauge, New York (the Plant Avenue facility), 45 
Gilpin Avenue, Hauppauge, New York (the Gilpin Avenue 
facility), 85 Nicon Court, Haup
pauge, New York (the Nicon Court facility), and 468 Mill Road, Coram, New York (the 
Coram facility).  During the past year, the Respondent, in the 
course and conduct of its busin
ess operations, sold and shipped 
products, goods, and materials valued in excess of $50,000 

directly to firms located outside the State of New York.  The 
complaint alleges, the Respondent
 admits, and I find that the 
Respondent is now, and has been at all material times, an em-ployer engaged in commerce within the meaning of Section 
2(6) and (7) of the Act.  Shahram Roozrokh is vice president 
and Ghulam Farooq, foreman/supe
rvisor of the Respondent.  I 
also find based on evidence in the record that Roozrokh and 

Farooq are supervisors of the Respondent within the meaning 
of Section 2(11) of the Act and agents, acting on its behalf 

within the meaning of Section 2(13) of the Act. 
II.  THE LABOR ORGANIZATIONS INVOLVED 
The complaint alleges and I find that Local 339 is now and 
has been at all material times, a labor organization within the 
meaning of Section 2(5) of the Act.  I also find that Local 707, 
International Brotherhood of Teamsters, AFLŒCIO (Local 707) 
is now, and has been at all mate
rial times, a labor organization 
within the meaning of Section 2(
5) of the Act.  Service Em-
ployees International Union, Lo
cal 339, did not appear or oth-
erwise participate in the hearing.  No explanation for this was 
forthcoming. III.  THE ALLEGED UNFAIR LABOR PRACTICES 
The complaint alleges that 
the Respondent threatened 
employees with discharge if they joined, supported, or assisted 
Local 707, or engaged in other 
protected concerted activities; 
denied its employees the opportunity to work overtime and 
reassigned an employee to working on skids; issued written 
warnings to its employees; disc
harged its employees and denied 
them reinstatement because they had engaged in a work stop-
page and also a strike and in other protected and concerted 
activities, and in order to disc
ourage employees from engaging 
in such activities or other con
certed activities for the purpose of 
collective bargaining or
 other mutual aid or protection.  The 
complaint also alleges that by these acts the Respondent has 
been interfering with, restraining, and coercing its employees in 

the exercise of rights guaranteed 
in Section 7 of the Act in vio-
lation of Section 8(a)(1) of the 
Act, and has been discriminating 
in regard to the hire and te
nure and terms and conditions of 
employment of its employees, thereby discouraging member-

ship in a labor organization a
nd its employees from engaging in 
other protected and concerted ac
tivities for the purpose of col-
lective bargaining or other mutual aid or protection in violation 
of Section 8(a)(1) and (3) of the Act. 
A.  The Evidence 
According to the testimony of
 the General Counsel™s wit-
nesses, in early 1996, the Respo
ndents™ employees at its Plant 
Avenue facility contacted Local
 707 because they considered 
that there were ﬁa lot of injusticesﬂ and ﬁabusesﬂ occurring at 
work.  After discussing these problems among themselves, 
employee Samuel Chavez
1 arranged meetings between the em-
ployees and Local 707™s representative at his home.  Sometime 

in June 19962 Local 707 commenced an organizing campaign 
and during the first half of July, Chavez distributed about 30 

authorization cards to employees at the Plant Avenue facility 
for signatures during breaks, in the lunchroom, the restroom, or 
in the parking lot, and received 
signed authorization cards back 
from these employees.  Employees
 Elson Flores and Jose Al-
berto assisted Chavez in the orga
nizing process, also distribut-ing cards. On Friday, July 12 when the employees received their pay-
checks, they discovered that they had been underpaid for work-
ing during the week including the Fourth of July holiday.
3  Therefore, about 15 employees decided not to work overtime 

on that day and punched out at about 3:30 p.m., instead of 7 
p.m. nor did they return to work
 on Saturday, July 13.  Chavez, 
Flores, and Alberto were am
ong the employees who partici-
pated in this work action.
4  On Monday, July 15, the employees 
who had refused to work overtime on July 12, returned to 
work.5 The General Counsel™s witnesses testified herein as to al-
leged threats made to them by 
the Respondent™s vice president, 
Shahram Roozrokh, and foreman,
 Ghulam Farooq, because of 
the walkout.  Employee Joel Gu
zman testified that Roozrokh 
had approached him and had asked him ﬁ[w]ho had decided to 
                                                          
 1 Chavez testified that in about April 1996 his supervisor, Shahram 
Roozrokh, had asked him to be a 
supervisor and if he accepted the 
position he would have to be on the 
side of the Employer not the em-
ployees. 
2 All the events herein occurred on dates in 1996, unless otherwise 
specified. 
3 The Respondent claims that this 
was an inadvertent payroll error 
and that the employees subsequently received their correct pay. 
4 Also among the employees who participated in the work action 
were, Hector Merlos, Joel Guzman, Edgardo Arguesta, Julio C. Rivas, 
Julio Rivera, and Alcides Henriquez. 
5 Roozrokh testified that while he did not know why the employees 
had failed to return to their jobs 
on Saturday, July 13, ﬁmaybe they 
were very tired because they were
 worked more hours,ﬂ and that 
Farooq had told him on Monday, July 15, that Samuel Chavez had 
talked to the employees and they left
 together and punched out.  It is 
reasonable to assume that under the circumstances that Farooq had 
advised Roozrokh of the reason for the walkout. 
 AMERICAN TISSUE CORP. 437leave on that day at 3:30,ﬂ and 
when Guzman responded, ﬁI did 
this on my will,ﬂ Roozrokh told him that ﬁwe were Communists 
and that he was going to fire all of us.ﬂ  Guzman also related 
that around mid-July, Farooq told him that ﬁSamuel Chavez 
was a cancer to the company and he was going to be fired.ﬂ
6  Julio Rivas also testified that Roozrokh had called him into his 
office on July 15, and told him that ﬁhe was going to fire all 
Hispanicsﬂ because of the actions they had taken the previous 
Friday, and that ﬁhe didn™t want any more shit.ﬂ
7  Chavez testi-
fied that Roozrokh had also called him into his office on July 
15 and after asking him, ﬁ[W]hy we
 [employees] left early on 
Fridayﬂ and accused Chavez of threatening ﬁto killﬂ those em-
ployees who would not leave work at 3:30 p.m. that day and 
those who intended to work on Saturday, and Chavez denied 
having done so. 
Chavez testified that prior to July 12, he usually worked 
from 7 a.m. to 7 p.m. and that after the walkout on July 12 he 
only worked until 3:30 p.m. when his overtime ceased with 
management bringing in ﬁtwo night
 operators . . . to start at 
3:30.ﬂ  Alberto also testified that he noticed about three new 
employees who were learning th
e operation of the machines 
that he and other employees wo
rked on, and Flores™ affidavit states that for the first time, Farooq asked him to train a Polish 
worker on his machine.  Neither Chavez nor Alberto worked 
overtime after July 12.
8  Also, in his affida
vit, Flores related 
that the week of July 15 Roozrokh ﬁbrought in about 10 new 
workers, who were Polish and Indian.ﬂ 
Elson Flores had been an operator on a ﬁPerini 2ﬂ machine 
and, on July 15, Flores was gi
ven his first written warning con-
cerning the cleanliness of his machine.  Farooq told Flores that 
he never kept his machine clean and did not throw out the gar-
bage and that he was going to gi
ve him a warning notice.  Ac-
cording to Flores™ affidavit he tried to explain that his machine 

was very complicated but when 
he had time he cleaned it.  
However, Farooq told him that ﬁit had already been decided 
                                                          
                                                           
6 However, in an affidavit given to a Board agent previously, 
Guzman made no mention of this st
atement being made by Farooq.  
Guzman explained this omission by st
ating that he did not include this 
because ﬁI didn™t remember it at the time.ﬂ 
7 The employees who participated in the refusal to work overtime on 
July 12 were Hispanic.  Employee Ab
elino Martinez also testified that 
he heard Roozrokh make such a threat a few days before July 30.  Ad-
ditionally, Elson Flores™ affidavit gi
ven to a Board agent and admitted 
into evidence ﬁconditionally,ﬂ over the Respondent™s objection, which 
will be discussed more fully hereinafte
r, states that he heard Roozrokh 
say that because employees left work 
early on July 12, he would fire all 
the Hispanics and hire only Polish and Indian employees.  Moreover, 
when Hector Merlos complained to Roozrokh on July 15 ﬁabout the 
holiday [pay],ﬂ Roozrokh ﬁtreated us as
 if we were stupid, told us we 
were Communists.ﬂ 
8 Alberto also testified that th
e night-shift operator who took over 
working his machine started to work
 at the 3:30 p.m. day shift effec-
tively excluding Alberto from worki
ng overtime.  Moreover, before 
July 12, Alberto worked an average of 25 hours overtime per week, 
Chavez worked 18.25 hours of overtime during the week ending July 
14, and Flores worked about 29 hours of overtime per week. 
Roozrokh testified that Chavez had to
ld him that he advised Farooq 
that he no longer 11wished to work overtime.  The Respondent in its 

brief acknowledges that ﬁChavez, 
Alberto and Flores did not work 
large amounts of overtime in the weeks following the July 12 walkout.ﬂ 
that I™d get the warning [and] that the next time that I got a 
warning, I™d be fired.ﬂ
9  Flores had had no disciplinary prob-
lems until July 15, and in fact, Flores™ personnel file shows that 
he had received a merit increase
 as recently as May 20, 1996. 
On or about July 20, Flores 
was transferred from his position 
as a Perini 2 machine operator to that of working on skids.  
Farooq told Flores that he no longer needed him on this ma-
chine.  Meanwhile, the Polish em
ployee that Flores had been 
training on his Perini 2 machine replaced him on that machine.  
Once Flores stopped working on the Perini 2 machine, Farooq 
told him that he now would only be working 8 hours daily until 
3:30 p.m.  According to Flores, once he began working on the 
skids he became the frequent recipient of threats with Farooq 
constantly yelling at him and thr
eatening to fire him if he did 
not perform some task. On or about July 25, Jose Albe
rto received his ﬁonly written 
warningﬂ by Farooq for leaving 
his machine unattended while it 
was running.  Alberto explained th
at he needed to get supplies 
and to deliver the materials to another employee and had previ-
ously done this on a daily basis.  Alberto testified that, in the 
past, he had left his machine running to get supplies and while 
Farooq observed this, he never gave Alberto a written warning 
or reproached him.  The warning states, ﬁ[T]hat Alberto was 

spoken to many timesﬂ and Albert
o refused to sign it as being ﬁunfairﬂ and ﬁunjust.ﬂ
10  The warning notice states that Alberto 
would be terminated next time a
nd the section of the warning, 
listing previous warnings, was left blank
.11  Alberto related that other employees, who worked on the same machine as he did, 
the ﬁBrettyﬂ machine, left their machines unattended while 
running, when necessary, such as to go to the bathroom or get a 
drink of water.  Additionally, Al
berto was never told by a su-
pervisor that he could not leave his machine unattended and 
running while going for supplies. 
On July 30, around 2 or 2:30 p.m., Chavez, Alberto, and Flo-
res were called into Farooq™s office where they were apprised 
that because ﬁbusiness was slow
,ﬂ the Respondent had to lay 
them off.  Chavez testified that he told Farooq that he was 

wrong because he had worked for the Respondent for 5-1/2 
years, and that Alberto and Flor
es had worked for over 4 years, 
and that about mid-July the Re
spondent had hired new employ-
ees.
12  Farooq responded that he knew nothing about this, but 
was following ﬁthe rules of the owner of the company,ﬂ Mehdi 
 9 Flores asserted that he always 
maintained his machine on the same 
level of cleanliness as other employ
ees who failed to receive any warn-
ings about this. 
10 The warning is written in English which Alberto does not under-
stand.  Nonetheless, the contents 
of the warning was not explained to 
him by the Respondent. 
11 However, Albertos™ personnel file shows that he received a merit 
increase on June 24, 1996. 
12 Alberto confirmed that less senior
 employees had not been laid off 
at that time.  Employees Holman 
Flores and Elvin Campos had only 
been working for the Respondent fo
r approximately 3 years.  Employ-
ees Omar Henriquez, Harvey Martin
ez, and Ricardo Martinez had been 
working for the Respondent for less than 2 years.  In mid-July 1996, the 
Respondent hired about five packers.  Machine operators, a higher-
level employee, usually start work as packers before becoming opera-
tors.  Chavez, Flores, Alberto, Jo
el Guzman, and Alcides Henriquez 
had all worked as packers befo
re becoming machine operators. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438Gabayzadeh.  Chavez testified that although Farooq had told 
these employees that they were laid off he did not say that they 
would be recalled at a future 
date.  Chavez demanded that he 
receive a letter of layoff that Farooq gave him.  Chavez testified 
that while he worked for the Respondent, he did not believe 
that any employee had been laid off.
13 After Chavez, Flores, and Alberto left Farooq™s office, they 
informed the other employees what had happened, and they and 
about 25 other employees decided to
 leave the plant at 3 p.m. to 
file a complaint with the New York State Labor Department in 
Hauppauge, New York. According to the testimony of
 the General Counsel™s wit-
nesses, excluding that of Roozrokh,
14 the Respondent™s busi-ness was far from slow and that 
there was actually more work 
present at the time.  The evidence shows that, in fact, the Re-
spondent was advertising for positions in July 1996.  Alcides 
Henriquez and Baltazar Sarabia te
stified that more work was 
available than had been available previously.  Abelino Martinez 

testified that around the time of the ﬁlayoff,ﬂ he was required to 
work on his breaks and even on 
Sundays.  Rivas testified that 
ﬁit was very busy at work.ﬂ  He 
stated that in June and July 
1996, Rivas asked Farooq if he could take his vacation and 
Farooq denied his requests, sayi
ng that there ﬁwas too much 
work.ﬂ  Similarly, Alcides Henr
iquez, during the week prior to 
July 30, asked Farooq if he coul
d take his vacation on July 29, 

since his anniversary date was July 28.  Henriquez testified that 
Farooq denied his request beca
use ﬁAmerican Tissue was very 
busy at the time . . . they needed me to work.ﬂ
15 Chavez testified that work at
 the Respondent™s Plant Avenue 
facility had not slowed down.  Gu
zman testified that employees 

were required to work approxima
tely 12-hour days from 7 a.m. 
to 7 p.m., overtime occurring after 3:30 p.m.  According to the 
record evidence, for the week ending July 14, 128 employees 
each worked an average of 26 hours of overtime.  For the week 
ending July 21, 111 employees each worked an average of 20 
hours of overtime.  For the week ending July 28, 114 employ-

ees each worked an average of 24 hours of overtime.  Finally, 
for the week ending August 4, 1998, employees each worked 
an average of 25 hours of overtime.
16  The 2 weeks before July 
30, Henriquez worked 25 and 26 hours of overtime, respec-
tively, and Guzman worked 25 to 29 hours of overtime per 
week.  Additionally, 
other employees, who were not laid off, 
were working overtime. 
                                                          
                                                           
13 The Respondent™s ﬁList of Terminationsﬂ appears to show that the 
first actual layoff took place on January 24, 1997. 
14 Samuel Chavez, Jose Alberto, 
Joel, Guzman, Hector Merlos, Abe-
lino Martinez, Alcides Henriquez, Balt
azar Sarabia, Julio C. Rivas, and 
Julio Rivera. 15 Henriquez testified that while pr
esumably he would not have come 
to work on Saturday, July 13, as part of the employees work action on 
July 12, Roozrokh called him at home, at about 8 or 9 o™clock and 
asked him to come to work on that day because the Respondent was 
very busy, and that, as an incentive, Roozrokh would pay him for the 
entire day, although it was already into the day when Roozrokh called 
him. 
16 The General Counsel asserts that the drop in the number of em-
ployees ﬁwas the result of the termination of the employees who par-
ticipated in the concerted action on July 30.ﬂ On July 30, after the other employees learned that Samuel 
Chavez, Jose Alberto, and Elson Flores had been laid off or 
ﬁterminated,ﬂ and despite Chavez telling them not to do so, 
approximately 25 employees join
ed Chavez, Alberto, and Flo-
res in leaving the plant for the Labor Department.
17  Alberto 
testified that Rivas had told him that Roozrokh had called Rivas 
into his office and told him that ﬁhe was going to fire all the 
Hispanic employees who had been engaging in the walkout, 
and he was afraid of who would 
be next.ﬂ  Guzman also testi-fied that ﬁ[s]ince [the Respondent] had already threatened to 

fire us, we punch our cards and we went to the Labor Depart-
ment to place a complaint.ﬂ 
Guzman testified that Farooq told the employees that ﬁany-
one of you or those of you who punch your card, is being con-
sidered that he has abandoned his 
job.ﬂ  He also testified that 
Farooq had said that the employees who punched out were 
ﬁstupid and that they were fired . . . and don™t bother to return 
to work.ﬂ18  Baltzar Sarabia testifie
d that she heard Farooq tell 
the employees before they punche
d out on July 30 that ﬁif we 
left the factory or place of work, that we didn™t have any right 
to come back to work.ﬂ  And Julio C. Rivas testified Farooq 
had said that ﬁanyone who left
 would be dismissed from their 
job.ﬂ After going to the N.Y.S. Labor
 Department on July 30 some 
of the employees returned to the plantsite that day but were 
denied entrance.  Other employees attempted to return to work 
the following day but again were 
not allowed to enter the facil-
ity.  The Respondent had hired 
security guards who were sta-
tioned at the plant ﬁentrance in the parking areaﬂ and who were 
ordered not to allow the employees in to return to their jobs.  
The General Counsel™s witnesses 
testified that they had never 
seen security guards on the 
Respondent™s premises before. 
As a result of not being allowed to return to work, and after 
consulting with an attorney who advised them to commence 

picketing, the employees formed 
a picket line on August 1 and 
picketed in the mornings, during weekends, and in front of the 
Respondent™s premises fo
r approximately 2 weeks.
19  Security 
was present during the entire time.  The General Counsel™s 
witnesses testified that the employees™ goal in picketing was to 
have the Respondent allow these employees to return to work 
including Chavez, Alberto, and Flores.  The employees who 
picketed carried signs saying, ﬁGive Us Back Our Jobs/We 
Want Our Jobs Backﬂ; ﬁLatin Workers United Against Dis-
 17 The evidence indicates that Samuel
 Chavez, Joseph Alberto, Elson 
Flores, Abelino Martinez, Baltazar 
Sarabia, Edgardo Arguesta, Julio Rivera, Hector Merlos, Holman Flor
es, Miguel Coraizaca, Julio Caesar 
Rivas, Julio C. Rivas, Victor Fuen
tes, Carlos Garcia, Humberto Marti-
nez, Carlos Romero, Oscar Rivas, Elvin Campos, Joel Guzman, Alcides 
Henriquez, Emilio Pavon, Marcos Ri
vas, Esmelin Rivas, Mario Ro-
mero, and Ricardo Martinez went to the Labor Department. 
18 However, Guzman also failed to mention that Farooq allegedly 
made such a statement, in his affidavit.  Guzman again explained that 
ﬁ[s]ometimes there are days and moments where you forget things.ﬂ 
19 Among the employees who picketed were Samuel Chavez, Jose 
Alberto, Joel Guzman, Elvin Campos, Emilio Pavon, Omar Enriquez, 

Elson Flores, Hector Merlos, Abelino Martinez, Alcides Henriquez, 
Edgardo Arguesta, Baltazar Sarabia, Julio C. Rivas, Julio Rivera, Oscar 
Rivas, Esmelin Rivas, and Sifredo Martinez. 
 AMERICAN TISSUE CORP. 439criminationﬂ; ﬁDown With Di
scrimination/St
op Discrimina-tion/No More Discriminationﬂ; throughout the time of the pick-
eting. 
Chavez testified that on or about August 2, at approximately 
10 a.m., Roozrokh™s secretary, Angela Gribbin, approached the 
employees on the picket line a
nd told them that Roozrokh 
would allow the employees to return to work one at a time if they 
signed a blank piece of paper, which the employees refused to do.  
The testimony of the General Counsel™s witnesses indicate a 
reluctance to sign a blank piece of paper out of fear.
20  The pur-
pose of the signing of the alleged blank paper or any purported 
use thereof, was never explained in the record. 
On or about August 2, a few hours after Gribbin approached 
the employees on behalf of Roozrokh, Chavez, Alberto, and Flo-
res received letters signed by Roozrokh along with their pay-
checks and subsequently by mail stating: 
 As you know, you were laid off on July 30, 1996, due to 
lack of work caused by a slowdo
wn in business.  Because of 
a current shortage of workers, American Tissue has a need 
for employees at the Plant Avenue facility.  Therefore, we 
are recalling you from layoff.  You should report to work at 
7:30 a.m. on August 2, 1996. 
 Chavez testified that he did not respond to this letter because of 
the ﬁinjustices taking place before,ﬂ which were ﬁgoing to be 
worse,ﬂ now and because returni
ng to work would require his 
signing the blank piece of paper 
which Gribbin had proposed 
they do earlier that day.  Alberto testified that he did not respond 
to the letter because employees recall letters were only sent to 
Chavez, Flores, and himself while the other employees who were 
out picketing had not received recall letters with their pay-
checks.
21 Moreover, during the picketing the employees signed a peti-
tion requesting the transfer of employees Ghulam Farooq (a su-
pervisor) and Oscar Hernandez, an inventory worker, because 
ﬁThere were lots of problems that had taken place regarding two 
supervisors.ﬂ  The petiti
on was then handed to a ﬁcourierﬂ to give 
to the company president. 
The General Counsel called as one of its witnesses Shahram 
Roozrokh, the Respondent™s vice president and plant manager.  
According to Roozrokh™s testimony and documents offered by 
the Respondent,
22 in July 1996 the Plant Avenue facility had a 
                                                          
                                                           
20 Guzman testified that towards th
e end of the picketing he was al-
lowed to speak to Roozrokh.  Roozrokh asked him his name, although 
he actually knew it and tried to ﬁt
rickﬂ Guzman into writing his name 
on a blank piece of paper.  After Guzman signed the paper he then tore 
it up immediately, whereupon Roozrokh told him that ﬁthe work had 
slowed down and at this time he didn™
t have any work for me.ﬂ  Prior to 
this last remark, Roozrokh had asked Guzman under what conditions he 

would return to work and Guzman re
plied that all employees should be 
allowed to return to work and that the conditions of a petition signed by 
the picketing employees, more about 
which will appear hereinafter, be 
complied with. 
21 The Respondent acknowledged that
 only Chavez, Alberto, and 
Flores were sent such recall letters. 
22 While these charts and schedules
 were admitted into evidence, it 
should be noted that the documents from which they were prepared 
were never offered nor was the prepar
er thereof called as a witness to 
testify as to their preparation. high number of employees, 130 in the last week in July, and 
ﬁsignificantly higher than the number of employees during the 
comparable period in 1995.  Roozro
kh testified that in late July 
the Respondent determined, for the following reasons, to layoff 
several employees at the Plant Avenue facility:  the purchase of 
two new machines intended for the Plant Avenue facility but 
which actually were installed in a new building purchased in 
upstate New York and the intent to move other machines to this 
new site in the future; the Respondent suffered significant mone-
tary losses from December 1995 
through September 1996, al-
though the Plant Avenue facility itself realized small profits in 
June and July 1996, these were down from larger profits experi-
enced in April and May 1996; sales of products manufactured at 
the Plant Avenue facility fell ﬁsignificantly short of sales fore-
casts during 1996.ﬂ 
Roozrokh testified that he chose Samuel Chavez for layoff be-
cause Chavez had informed him that 
he intended to return to El 
Salvador to operate his machine shop and because Chavez was a 
ﬁlead operatorﬂ a position Roozrokh determined was unnecessary 
under the above circumstances. 
Roozrokh related that he select
ed Elson Flores for layoff be-
cause of his poor work performa
nce and unsafe work practices.  
Flores had refused to clean the saw on his machine after in-

structed to do so by his supervisor.  According to Roozrokh, 
failure to clean the saw, which threw off sparks, created a signifi-
cant safety hazard.  Flores had received a warning for failure to 
clean the saw, and subsequently refused to wear a safety belt that 
was required equipment while working on the conveyor.  Flores 
had also informed Roozrokh that he had another job.  Roozrokh, 
however, had not mentioned the other job or some of the inci-
dents relating to the selection of Fl
ores for layoff in his affidavit. 
Roozrokh testified that he also chose Jose Alberto for layoff 
because of his unsafe work prac
tices and poor performance.  
According to Roozrokh, beginning in April 1996, Alberto repeat-

edly was away from his machine while it was running and when 
the plant manager spoke to him about this he argued with him.  
Also in July, Alberto had committed a serious safety violation in 
bypassing the safety devices on the machine that he operated, and 
then argued with Roozrokh when confronted with this violation.  
Alberto received a written warning for leaving his machine again 
while it was running because of his unsafe practices, having re-
ceived a prior warning in October 1995 for repeatedly failing to 
follow required procedures for operating and cleaning his ma-
chine.  He had also had initiated a fight with another employee 
responsible for quality control, after the other employee ques-
tioned the quality of material made on Alberto™s machine. 
The General Counsel also called Ghulam Farooq, a supervisor 
of the Respondent™s, who testified that Samuel Chavez, Elson 
Flores, and Jose Alberto were laid
 off because of a ﬁslow down in 
business.ﬂ  Farooq stated that Chavez was also laid off because 
he was a ﬁlead operatorﬂ and was not needed at the time.
23  23 Farooq, at first, could not rememb
er if he had told employees that 
Chavez was fired ﬁbecause he was no good in the business,ﬂ and that 
ﬁthe Union had left from here and we got a lot of shit from them.ﬂ  
However, when confronted with a ta
ped conversation with a meeting of 
night shift employees he admitted having made these statements.  
Farooq explained that he made the 
statement about the Union because 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440As indicated above, on July 30, 1996, the Respondent laid off 
Chavez, Flores, and Alberto telling them, that this was due to a 
slow down of business at the Plant Avenue facility.  Roozrokh 
testified that because of the subsequent walkout by other employ-
ees, the need arose to call back these three employees and the 
Respondent therefore sent Chavez,
 Flores, and Alberto notices 
and letters to report to work on August 2, 2 days after the lay-
off.  Evidence in the record indicates that the notices and letters 
were received by these employees on August 1. 
Of the employees who left the plant with Chavez, Flores, and 
Alberto on July 30, the followi
ng employees subsequently re-
turned to work: Jose Morales on August 2: Douglas Murillo on 
July 31; Holman Flores on Augus
t 5; Marcos Antonio Rivas; 
Julio Caesar Rivas, without interference by the security guard 
posted at the premises.  As to 
the other employees who walked 
out of the plant on July 30, and were on the picket line, Rooz-
rokh testified that they were sent certified letters
24 requesting 
them to return to work but they did not do so some for the rea-

son given to the Respondent by Mario Romero, Julio C. Rivas, 
and Esmelin Rivas that they alle
gedly had or were getting bet-
ter paying jobs; and others for the reason that they wanted the 
Respondent to transfer employ
ees Ghulam Farooq and Oscar 
Hernandez out of the Plant Avenue
 facility.  The petition dated 
August 7, 1996, signed by the em
ployees who were picketing, 
stated that ﬁthe workers who are currently picketing in front of 
the 110 Plant Avenue site of American Tissue Corporation, are 
willing to resume our jobs under the conditions we stated to 
you yesterday.ﬂ  This condition was the transfer of Farooq and 
Hernandez.25 The Respondent alleges that the picketing em-
ployees never withdraw their demands for the transfer of 
Farooq and Hernandez or informed the Respondent that they 
were willing to return to work 
unless their conditi
ons were met. By letter dated February 10, 1997, the Respondent notified 
the picketing employees, giving th
em the opportunity to return 
to their jobs but unconditioned on the transfer of Farooq and 

Hernandez.  However, none of 
these employees returned to 
work. 
Credibility 
As to the credibility of the respective parties witnesses, after 
carefully considering the record evidence, I have based my 
findings on my observation of the demeanor of the witnesses, 
the weight of the respective evidence, established and admitted 
facts, inherent probabilities, and reasonable inferences which 
may be drawn from the record as a whole.  
Gold Standard En-
terprises
, 234 NLRB 618 (1978); V & W Castings
, 231 NLRB 912 (1977); and 
Northridge Knitting Mills
, 223 NLRB 230 
(1976).  While the testimony of the parties respective witnesses 
                                                                                            
                                                           
the Respondent was experiencing 
threats and vandalism to employee 
property which it attributed to the Union. 
24 Although requested to do so, the Respondent failed to produce the 
return receipt for serv
ice of certified mail. 
25 The employees wanted Farooq tran
sferred because of his ﬁabusive 
treatment of workers.  He constantly verbally abused workers with 
insults and exerted coercive pressure to work seven days a week.ﬂ  
They sought Hernandez™ transfer b
ecause of his ﬁthreats against work-
ers.  He had physically attacked 
two workers and had threatened nu-
merous others.ﬂ 
at times evidenced instances of a lack of remembrance and at 
other times in their testimony with the lack of inclusion in their 
affidavits given to Board agents, yet I found that on balance, 
the testimony of the General Counsel™s witnesses,
26 given in a 
forthright manner, was generall
y corroborative and consistent 
with each others and consistent
 with other believable evidence 
present in the record and therefore most credible.  Further, 

based on their demeanor, and other facts in the record I find 
these witnesses to be more trustworthy. 
Moreover, while I do not discredit all the testimony of Shah-
ram Roozrokh, where it does not conflict with that of the Gen-
eral Counsel™s witnesses, based on his demeanor and that of 
Ghulam Farooq and Angela Gribbi
n, I found their testimony to 
be vague, less than credible, not believable, and contrary to 
evidence and admitted facts in the record.  Farooq especially 
proved to be suspect as an unreliable witness, changing his 
testimony when confronted with 
evidence to the contrary, while 
Gribbin™s testimony was even inconsistent with stipulated facts. 
As regards the affidavit of Elson Flores, which I admitted 
ﬁconditionally,ﬂ Section 804(b)(5)
27 of the Federal Rules of Evidence provides that the statement of a declarent unable to 
testify as a witness and to whom the hearsay exceptions in 
Fed.R.Evid. 804(b)(1Œ4) do not apply,
28 the witnesses out of 
court statement may still be admitted if there are equivalent 
circumstantial guarantees of 
trustworthiness, Fed.R.Evid. 
804(b)(5), known as the ﬁresidual exceptionﬂ provides: 
 A statement not specifically covered by any of the forego-
ing exceptions but having equivalent circumstantial guar-
antees of trustworthiness, if 
the court determines that (A) 
the statement is offered as evidence of a material fact; (B) 
the statement is more probative 
on the point for which it is 
offered than any other evidence which the proponent can 

procure through reasonable efforts; and (C) the general 
purposes of these rules and the interests of justice will best 
be served by admission of the statement into evidence.  
However, a statement may not be admitted under this ex-
ception unless the proponent of it makes known to the ad-
verse party sufficiently in advance of the trial or hearing to 
provide the adverse party with a fair opportunity to pre-
pare to meet it, the proponent™s intention to offer the 
statement and the particulars of it, including the name and 
address of the declarent.
29  26 This would exclude the testimony of Shahram Roozrokh who was 
called as a witness initially by the General Counsel and then as a wit-
ness for the Respondent. 
27 Fed.R.Evid 804(b)(5) was effective until December 1, 1997; 
thereafter it was transferred to Rule 807. 
28 (1) Former testimony; (2) Stat
ement under belief of impending 
death; (3) Statement against interest
; and (4) Statement of personal and 
family history.  However, Fed.R.Ev
id 804(b)(5) requires that the state-
ment not specifically covered by Fed.R.Evid 804(b)(1Œ4) exceptions to 
the hearsay rule ﬁhave equivalent circumstantial guarantees of trustwor-
thiness.ﬂ 29 Fed.R.Evid. 807 provides: 
Rule 807.  Residual Exception 
[Effective December 1, 1997] 
A statement not specifically covered by Rule 803 or 804 but 
having equivalent circum
stantial guarantees of trustworthiness, is 
 AMERICAN TISSUE CORP. 441 The party seeking to invoke th
e residual exception carries the 
burden of proving the ﬁexistence of the requisite guarantee of 
trustworthiness.ﬂ  
NLRB v. United Sanitation Services
, 737 
F.2d 936 (11th Cir. 1984). 
The Board has consistently view
ed that the requirement of 
ﬁequivalent circumstantial guaran
tees of trustworthinessﬂ under 
Section 804(b)(5) has been met by an affidavit taken by a 
Board agent.  
Colonna™s Shipyard
, 293 NLRB 136 (1989); 
Auto 
Workers Local 259 (Atherton Cadillac)
, 276 NLRB 276 (1985); 
and Canterbury Gardens, 238 NLRB 864 (1978).  However, 
the Board has indicated that such evidence ﬁmust be evaluated 

with maximum caution, only to be relied upon if and when 

consistent with extraneous, 
objective, and unquestionable 
facts.ﬂ  
Weco Cleaning Specialists, 
308 NLRB 310 (1992); 
Industrial Waste Service, 268 NLRB 1180 (1984); United Sani-
tation Service
, 262 NLRB 1369 (1982); and 
Custom Coated Products, 245 NLRB 33 (1979). 
In George E. Masker, Inc., 261 NLRB 118 (1981), the Board 
found that an affidavit was 
admissible under Fed.R.Evid. 
804(b)(5) where the witness was unavailable within the mean-

ing of the rule since the General Counsel was unable to procure 
his attendance by process or othe
r reasonable means.  In this 
case, the evidence shows that Elson Flores was in El Salvador 

at the time of the trial and that the General Counsel made every 
reasonable attempt to procure his attendance by subpoena 
served at various addresses including an address in El Salvador, 
and that there was no other pract
ical option.  Moreover, the 
relevant portions of the affidavit constitutes evidence of mate-
rial facts, and that statement is more probative on the point for 
which it is offered than any other evidence which the General 
Counsel can obtain through reasonable efforts.  
Consolidated 
Casinos Corp., 266 NLRB 988 (1983); Justak Bros. & Co., 
253 
NLRB 1054 (1981), enfd. 664 F.2d 1074 (7th Cir. 1981). 
Additionally, the Respondent questions the guarantee of the 
trustworthiness of the affidavit itself sufficient to bring it within 
the scope of Rule 804(b)(5).  However, it appears that a person 
who willfully makes a false sworn statement to a Board investi-
gator may be subject to a fine of up to $10,000 and/or imprison-
ment for up to 15 years.  While 
it is reasonable to assume that 
when the Board agent takes an affidavit, the affiant understands 
that he is binding himself to tell the truth by swearing under oath 
to its truthfulness, although this do
es not necessarily mean that it 
is admissible unless he is somewhat aware of the penalty for 
perjury for lying 
NLRB v. United Sanitation Service,
 supra.  But 
also see 
Justak Bros. & Co., 
supra.                                                                                             
 not excluded by the hearsay rule, if the court determines that (A) 
the statement is offered as evidence of a material fact; (B) the 
statement is more probative on the point for which it is offered 
than any other evidence which the proponent can procure through 
reasonable efforts; and (C) the general purposes of these rules and 
the interests of justice will best
 be served by admission of the 
statement into evidence.  Howeve
r, a statement may not be admit-
ted under this exception unless the proponent of it makes known 
to the adverse party sufficiently in
 advance of the trial or hearing 
to provide the adverse party with a fair opportunity to prepare to 
meet it, the proponent™s intention 
to offer the statement and the 
particulars of it, including the name
 and address of the declarent. 
In Fenetrol, Inc.,
 251 NLRB 796 (1980), the administrative 
law judge, affirmed by the Board, stated: 
 I think it is a fair reading of the legislative history of 
Rule 804(b)(5) and of the cases 
construing it to view it not in relation to Rule 804(b)(1) or to any of the other excep-
tions where a declarant is unavailable.  Rule 804(b)(5) 
gives a court discretion where there is shown the necessity 
for receiving the hearsay evidence and where the circum-
stantial evidence is substantiall
y consistent with the hear-
say statement or otherwise indi
cates its trustworthiness.  
The Board in effect has adopted this same approach in 
considering hearsay evidence as it has held that the rules 

of evidence in the Federal courts are to be followed to the 
extent that they are practicable.  See, e.g., 
Alvin J. Bart 
and Co., Inc., 236 NLRB 242 (1978). 
 Also see 
U.S. v. Ward
, 552 F.2d 1080 (5th Cir. 1977), cert. 
denied 434 U.S. 850 (1977); 
U.S. v. Lyon, 567 F.2d 777 (8th 
Cir. 1977); and 
U.S. v. Medico
, 557 F.2d 309 (2d Cir. 1977). 
Moreover, Fed.R.Evid. 804(b)(5
) requires that the adverse 
party be apprised in advance of the hearing that the proponent 
intends to offer the affidavit, along with its particulars, includ-
ing the name and address of the declarent, so that the adverse 
party can prepare to meet the evidence.  The evidence shows 
that the General Counsel complied
 with this requirement.  As 
soon as the General Counsel be
came aware that 
Elson Flores moved to El Salvador, the Res
pondent™s counsel was notified, 
provided with a copy of the affi
davit, advised that the General 
Counsel intended to use it at trial, provided the Respondent 
with the affiants local and El Salvador addresses and all within 
enough time to prepare. 
From all of the above, I find that the General Counsel has 
met the requirements of Fed.R.Evid. 804(b)(5) and that Elson 
Flores™ affidavit should be admitted into evidence since the 
ﬁgeneral purposes of these rules and the interests of justice will 
best be served.ﬂ 
B. Analysis and Conclusions 
1. The alleged violation of Section 8(a)(1) 
 of the Act 
The complaint alleges that th
e Respondent violated Section 
8(a)(1) of the Act by threatening employees with discharge if 
they joined, supported, or assisted Local 707 or engaged in 
other protected and concerted ac
tivities; denied its employees 
Samuel Chavez, Elson Flores, and Jose Alberto the opportunity 
to work overtime; issued written warnings to Elson Flores and 
Jose Alberto; and reassigned El
son Flores to working on skids 
and terminated; Chavez, Flores, 
Alberto, and numerous other 
employees to be named hereinafter.  The Respondent denies 
these allegations. 
Section 8(a)(1) of the Act provides that it shall be an unfair 
labor practice for an employer to interfere with, restrain, or 
coerce employees in the exercise of their statutory right to en-
gage in, or restrain from engaging 
in concerted activity.  It is 
well settled that the test of interference, restraint, and coercion 
under Section 8(a)(1) of the Act does not turn on the em-
ployer™s motive or on whether the coercion succeeded or failed.  
The test is whether the employer 
engaged in conduct, which, it 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442may reasonably be said, tends to interfere with the free exercise 
of employee rights under the Act.  See 
NLRB v. Illinois Tool 
Works, 153 F.2d 811, 814 (7th Cir. 1946); Overnight Transpor-tation Corp., 296 NLRB 669, 685Œ687 (1989), enfd. 938 F.2d 
815 (7th Cir. 1991); 
Southwire Co., 282 NLRB 916 (1987) 
(quoting Hanes Hosiery, Inc.,
 219 NLRB 338 (1975)); 
Fair-
leigh Dickinson University
, 264 NLRB 725 (1982), enfd. mem. 
732 F.2d 146 (3d Cir. 1984); and 
American Freightways Co., 124 NLRB 146 (1959).  In making the requisite de
termination, the Board considers the total context in which the challenged 
conduct occurs and is justified in viewing the issue from the standpoint of its impact on the employees.  
NLRB v. E. I. du 
Pont & Co
., 750 F.2d 525, 528 (6th Cir. 1984).  However, this 
provision is modified by Section 
8(c) of the Act, which defines 
and implements the first amendment right of free speech in the 

context of labor relations.  
NLRB v. Four Winds Industries
, 53 F.2d 75 (9th Cir. 1969).  Section 8(c) permits employers to 
express ﬁany views, arguments or opinionsﬂ concerning union 
representation without running afoul of Section 8(a)(1) of the 
Act if the expression ﬁcontains no threat of reprisal or force or 
promise of benefit.ﬂ  NLRB v. Marine World USA
, 611 F.2d 
1274 (9th Cir. 1980); NLRB v. Raytheon Co., 445 F.2d 272 (9th 
Cir. 1971).  The employer is also free to express opinion or 
make predictions, reasonably based in fact, about the possible 
effects of unionization on its company.  
NLRB v. Gissel Pack-
ing Co., 395 U.S. 575, 618 (1969).  In determining whether 
questioned statements are permissible under Section 8(c), the 
statements must be considered in the context in which they 
were made and in view of the 
totality of the employer™s con-
duct.  NLRB v. Marine World USA, 
supra, NLRB v. Lenkurt 
Electric Co., 
438 F.2d 1102 (9th Cir. 1971).  Also recognized 
must be the economically dependent relationship of the em-
ployees to the employer and the necessary tendency of the for-
mer, because of the relationship, to pick up intended implica-
tions of the latter that might be
 more readily dismissed by a 
more disinterested ear.  
NLRB v. Gissel Packing Co., 
supra at 
617; NLRB v. Marine World USA, 
supra. The Board has held that ﬁthere can be no doubt that there is 
no more vital term and condition of employment than one™s 

wages, and employee complaints in this regard clearly consti-
tute protected activity.ﬂ  
Cal-Walts, Inc., 
258 NLRB 974, 979 
(1981).  According to the credit
ed testimony herein when em-
ployees received their paychecks and noticed that they had been 
underpaid for the week including the July 4th holiday, about 15 
employees decided to leave work early on Friday, July 12, at 
3:30 p.m. and not to work overtime that day nor return to work 
the following day, Saturday, July 13.  Since the Respondent 
acknowledged the underpayment, al
leging it was inadvertent, and then corrected it after the employees returned to work on 

July 15, it is reasonable to assume that the purpose of the walk-
out was in protest over the employ
ees™ failure to receive their 
proper wages and that the Respondent was aware of this.
30  Therefore, I find that on July 12, the employees engaged in 
protected concerted activities.  See 
SME Cement, Inc.,
 267 
                                                          
                                                           
30 If not sooner, then at least on July 15, when Farooq told Roozrokh 
that Chavez had spoken to the employees on July 12 after which they 
punched out together and left the plant. 
NLRB 763 fn. 1 (1983); Embossing Printers,
 268 NLRB 710 
(1984); Polytech, Inc.,
 195 NLRB 695 (1972). 
The credited testimony of the General Counsel™s witnesses 
establishes that after July 15,
 Shahram Roozrokh and Ghulam 
Farooq threatened to discharg
e those employees who had par-
ticipated in the July 12 walkout and refusal to come to work on 
July 13.  Employee Joel Guzman testified that after Roozrokh 
had asked him who was responsible for the walkout on July 12, 
Roozrokh threatened to fire al
l these employees Roozrokh told 
Julio Rivas on July 15 that he was going to fire all the ﬁHis-
panicﬂ employees who took part in the refusal to work overtime 
on July 12, and Abelino Martinez testified that he had heard 
Roozrokh make the same threat a few days later.
31  Moreover,
 Elson Flores in his affidavit stated that he had heard Roozrokh 
say that he would fire all Hispanic employees who left work 
early on July 12, and subsequen
tly hire only Polish and Indian 
employees.  Also Farooq told 
Guzman that ﬁSamuel Chavez 
was a cancer to the company and would be terminatedﬂ as a 
result.32  See Putnam Community Hospital
, 224 NLRB 1066 (1976).33 By the above actions of the Respondent, the Respondent has 
been interfering with, restraining, and coercing its employees in 
the exercise of the rights guaranteed in Section 7 of the Act in 
violation of Section 8(a)(1) of the Act.
34 2. The alleged violations of Section 8(a)(1) 
 and (3) of the Act 
The complaint alleges that th
e Respondent denied its em-
ployees Samuel Chavez, Elson Flores, and Jose Alberto the 
opportunity to work overtime; issued written warning notices to 
Elson Flores and Jose Alberto,
 reassigned Elson Flores to 
working on skids, and discharged
 Chavez, Flores, Alberto, and 
other employees because these employees engaged in protected 
concerted activities on July 12, 
13, and 30, and the Respondent 
engaged in such action to disc
ourage employees from engaging 
in such activities or other mutual aid or protection, in violation 
of Section 8(a)(1) and (3) of the Act.  The Respondent denies 

these allegations. 
Section 8(a)(3) of the Act makes it an unfair labor practice 
for an employer to discriminate 
ﬁin regard to hire or tenure of 
employment or any term or c
ondition of employment to en-
courage or discourage membership
 in any labor organization.ﬂ  
Under the test announced in 
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982), and approved by the Supreme Court in 
NLRB v. Transportation Management Corp.,
 462 U.S. 393 (1983), a 
discharge is violative of the 
Act only if the employee™s pro-
 31 See Advance Cleaning Services
, 274 NLRB 942 (1985). 
32 The record evidence shows that the Respondent considered 
Chavez the main union adherent and the employee who initiated the 
July 12 walkout and refusal to work overtime by the employees. 
33 The alleged violations of Sec. 
8(a)(1) of the Act wherein the Re-
spondent denied overtime work to Samuel Chavez, Elson Flores, and 

Jose Alberto, issued written warnings 
to Elson Flores and Jose Alberto, 
reassigned Elson Flores to working on skids, and terminated employees 
will be discussed hereinafter in the section on alleged violations of Sec. 
8(a)(1) and (3) of the Act. 
34 See Supervisor Warehouse Grocer, 
277 NLRB 18 (1985); 
Rayglo 
Corp., 274 NLRB 18 (1985). 
 AMERICAN TISSUE CORP. 443tected conduct is a substantial 
or motivating factor for the em-
ployer™s action.  If the Genera
l Counsel carries his burden of 
persuading that the employer act
ed out of antiunion animus, the 
burden of persuasion then shifts to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if the employees had not engaged in protected activity.  

Office of Workers Compensatio
n Programs v. Greenwich Col-lieries,
 512 U.S. 267, 273 (1994); 
Southwest Merchandising Corp. v. NLRB, 
53 F.3d 1334 (D.C. Cir. 1995); 
Manno Electric, 321 NLRB 278 fn. 12 (1996); and
 Wright Line, supra.  Also see
 J. Huizinga Cartage Co. v. NLRB
, 941 F.2d 616 (7th Cir. 
1991).35  However, when an employer™s motives for its action 
are found to be false, the circumstances may warrant an infer-
ence that the true motivation is an unlawful one that the em-
ployer desires to conceal.  
Shattuck Denn Mining Corp. v. 
NLRB, 
362 F.2d 466 (9th Cir. 1966); 
Limestone Apparel Corp., 
255 NLRB 722 (1981); and Golden Flake Snack Foods,
 297 
NLRB 594, 595 fn. 2 (1990).  See also 
Peter Vitale Co., 
313 
NLRB 971 (1994).  The motive may be inferred from the total 
circumstances proved.  Moreover,
 the Board may properly look 
to circumstantial evidence in determining whether the em-

ployer™s actions were illegally motivated. 
 Association Hospital 
del Maestro
, 291 NLRB 198 (1988); 
White-Evans Services Co.,
 285 NLRB 81 (1987); and
 NLRB v. O™Hare-Midway Limousine 
Service, 924 F.2d 692 (7th Cir. 1991).  That finding may be 
based on the Board™s review of
 the record as a whole.  
ACTV 
Industries, 277 NLRB 356 (1985); 
Heath International, Inc.
, 196 NLRB 318 (1972). 
In carrying its burden of persuasion under the first part of the 
Wright Line test the Board requires the General Counsel first to 
persuade that antiunion sentimen
t was a substantial or motivat-
ing factor in the challenged employer decision.  
Manno Elec-tric, Inc., 
supra fn. 12; Wright Line, supra.  In establishing 
unlawful motivation, the Genera
l Counsel must prove not only that the employer knew of the employees union activities or 

sympathies, but also that the ti
ming of the alleged reprisals was 
proximate to the protected activities and that there was anti-
union animus to ﬁlink the fact
ors of timing and knowledge to 
the improper motivation.ﬂ  Hall Construction v. NLRB
, 941 
F.2d 684 (8th Cir. 1991); Service Employees Local 434-B, 
316 NLRB 1059 (1995); 
American Cyanamid Co., 
301 NLRB 253 
(1991); and Abbey™s Transportation Services,
 284 NLRB 698 (1987), enfd. 837 F.2d 575 (2d Cir. 1988). 
In this case the evidence shows that the Respondent was 
aware of the protected concerted activities of the employees 

who walked out on July 12 and refused to work overtime and 
refused to return to work on July 13.  Chavez, Flores, and Al-
berto were the most active supporters of the Union™s organizing campaign and the Respondent blamed Chavez for prompting 

the walk out and refusal to work overtime by the employees.  
Moreover, the Respondent threatened to discharge these em-
ployees who participated in the July 12 and 13 protected con-
                                                          
                                                           
35 An employer simply cannot present a legitimate reason for its ac-
tions but must persuade by a preponderance of the evidence that the 
same action would have taken place 
even in the absence of the pro-
tected conduct.  
T & J Trucking Co., 
316 NLRB 771 (1995); 
GSX 
Corp. v. NLRB, 918 F.2d 1351 (8th Cir. 1990). 
certed activities.  Additionally
, the subsequent layoff of 
Chavez, Flores, and Alberto, and the totality of the circum-
stances, supports a strong inference of knowledge by the Re-
spondent. Additionally, there is also abundant evidence of animus to-
ward the employees™ protected c
oncerted activities and/or their 
union sympathies by the Respondent in the threats and anti-
union statements made by Roozrokh and Farooq to its employ-
ees regarding their protected co
ncerted activities and/or their 
support of Local 707 found to be vi
olations of Section 8(a)(1) 
of the Act.36  The violations found and 
the antiunion statements 
made more than meet the General Counsel™s burden of proof on 
the animus issue. 
Moreover, the evidence shows that on July 30, soon after the 
employees walked out on July 12 and refused to work overtime 
and failed to report for work on July 13, the Respondent laid off 
Chavez, Flores, and Alberto. 
 Additionally, the Respondent 
transferred Flores from his position of machine operator to the 
lesser position of working on skids; issued written warnings to 
Flores and Alberto; and denied Chavez, Flores, and Alberto the 
opportunity to work overtime.  Since I find the Respondent™s 
actions in this regard to be also
 violations of Section 8(a)(1) of the Act as well as Section 8(a)(1) and (3) of the Act, I am per-
suaded that the General Counsel 
has established that a motivat-
ing factor in the Respondent™s 
actions against the employees 
was their protected concerted activ
ities.  This is supported by 
the clear evidence of the Respondent™s animus towards the 

employees who engaged in such
 activities, the Respondent™s 
knowledge of their protected concerted activities and their sup-port and sympathy for the Union, and the timing of Respon-
dent™s above actions relative 
to the employees protected con-
certed activities.
37  Wright Line, supra.  Accordingly, the bur-
den shifts to the Respondent to 
establish that its
 actions taken 
against the employees would have been taken even in the ab-

sence of their protected concerted activities.  
Office Worker™s 
Compensation Program v. Greenwich Collieries
, 512 U.S. 267 (1994); Wright Line, supra.  Also see 
American Cyanamid, supra; Dlubak Corp., 307 NLRB 1138 (1992), enfd. 5 F.3d 
1488 (3d Cir. 1993).  The Respondent has failed to carry its 
burden in this regard. 
C.  The Opportunity to Work Overtime 
The Board had found that an 
employer violates Section 
8(a)(3) of the Act by denying an employee the opportunity to 
work overtime.  Mathews Ready Mix, Inc
., 259 NLRB 739 
(1981).  The Respondent, in support of its assertion that it has  36 For example, Farooq specifically
 called Chavez a ﬁcancer to the 
companyﬂ stated that ﬁhe did not like leadersﬂ and stated that the ﬁUn-
ion gave Respondent a lot of ‚shit.™ﬂ 
37 In 
Downtown Toyota
, 276 NLRB 999, 1014 (1985), the adminis-
trative law judge, affirmed by the Board, indicated that in order for the 

General Counsel to establish a prima facie case under 
Wright Line
, supra, it must be shown that the re
spondent™s alleged un
lawful violation 
of Sec. 8(a)(1) and (3) of the Act 
ﬁhad the effect of encouraging or 
discouraging membership in a labor organization.ﬂ  
WMUR-TV
, 253 
NLRB 697 (1980).  The Board may infer this if it is reasonably fore-
seeable that it will have an adverse effect on employee rights
.  Radio 
Officers Union v. NLRB
, 347 U.S. 17 (1954). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444rebutted the General Counsel™s pr
ima facie case, alleges that 
ﬁthe evidence, although controverted, strongly favors the Re-
spondent™s position that there was no discrimination on the 
basis of protected activity.ﬂ  I do not agree. 
Prior to the employees™ protected concerted refusal to work 
overtime on July 12, Chavez, Flores, and Alberto had worked 
many hours of overtime per week, as did other employees.  
After they returned to work on July 15, the Respondent ceased 
permitting these three employees to work overtime or substan-
tially reduced their overtime hour
s.  Instead, the Respondent had night-shift employ
ees report to work earlier, which effec-tively prevented them from work
ing overtime.  The Respondent 
also transferred Flores to a different job and his hours pre-
vented him from working overtime.  The Respondent points to the fact that other employees w
ho participated in the walkout and refusal to work overtime on July 12 and 13 also had re-
ceived little or no overtime.  However, Chavez, Flores, and 
Alberto the most active of th
e employee Local 707 adherent, 
had their overtime eliminated or reduced even while the other 

employees, even those who had participated in the July 12 
walkout and refusal to work overtime worked the same or a 
reduced number of overtime hours and all the Local 707 adher-
ents need not be discriminated against to establish a discrimina-tory motive against these employees.
38 After consideration of the above, I find that the Respondent 
violated Section 8(a)(1) and (3) by denying Chavez, Flores, and 
Alberto the opportunity to work overtime. 
Additionally, discrimination agai
nst some of the employees 
who engaged in protected concer
ted activity, especially those 
most active and not against other employees who engaged in 
such action does not necessarily 
establish that the Respondent 
did not discriminate against Chavez, Flores, and Alberto re-
garding overtime.
39  The Board has held that not all the em-
ployees who participated in concerted activities need be dis-

criminated against to establish a violation of the Act. 
                                                          
                                                           
38 McGaw of Puerto Rico, Inc
., 322 NLRB 438 (1996); 
J. T. Slo-
comb Co., 314 NLRB 231 (1994); 
LWP, Inc., 295 NLRB 766 (1989).  
Moreover, the timing of the Res
pondent™s refusal to allow Chavez, 
Flores, and Alberto to work overt
ime soon after their protected con-
certed activities on July 12 also coin
cided with their involvement in the 
Local 707 organizing campaign.  In 
Dr. Frederick Davidowitz
, 277 
NLRB 1046 (1985), the Board found timing to be a key element.  See 
George A. Tomasso Construction Corp
., 316 NLRB 738 (1995). 
39 Roozrokh testified that Chavez™ 
overtime ceased because he had 
told Farooq that he no longer wanted 
to work overtime.  Chavez denied 
having told Farooq this.  I do not credit Roozrokh™s testimony as to this 

for the reasons stated before re
garding credibility.  The Respondent 
offered no explanation as to why 
Flores and Alberto™s overtime was 
eliminated or substantially reduced.  See 
O.K. Machine & Tool Corp
., 251 NLRB 208 (1980), enfd. 685 F.2d 425 (2d Cir. 1982), where the 

Board found that there was no lack of overtime and that the employer 
did not offer an explanation as to 
why the employees denied overtime 
constituted a unique group of employees as to justify such action.  The 
employees affected had worked a 
substantial amount of overtime be-
fore the protected activity and then 
were subsequently denied the op-
portunity to do so.  Also see 
Mathews Ready Mix, Inc., 
supra. 
D.  The Issuance of Written Warnings 
It is well established that the issuance of a written discipli-
nary warning for discriminato
ry reasons violates Section 
8(a)(1) and (3) of the Act.
40  The Respondent asserts that the 
disciplinary actions imposed on Jo
se Alberto and Elson Flores 
were fully justified, and not th
e product of any discriminatory 
motive.  The Respondent alleges that Alberto received his 
warning notice of July 25, 1996, because he left his machine 
unattended while running, ﬁa clear violation of Company rules 
that he had been warned about
 many times.ﬂ  However, Al-
berto™s credited testimony shows 
that other employees regularly 
left their machines unattended 
and running while they went to 
the bathroom, to drink water and to obtain supplies necessary to 
perform their job functions without being given written warn-
ings for this.  While the written
 warning he was given was con-
sistent with company rules, its application was inconsistent vis-
à-vis with the treatment of other employees.  The timing of the 
written warning was also a factor.  Additionally, Alberto testi-
fied that he was never told that he could not leave his machine 
when the purpose was to obtain supplies needed to perform his 
work.  Moreover, this warning came soon after Alberto had 
engaged in protected concerted activity.  Such disparate treat-
ment in the existing context of an
imus is sufficient to establish 
discriminatory motivation.
41  Also, it is interesting to note that 
Alberto with all his alleged s
hortcomings had received a merit 
increase as recentl
y as May 20, 1996. 
Elson Flores was also given a written warning.  Again the 
Respondent asserts that this was ﬁfully justified because Flores 
regularly failed to keep the area around his machine clean and 
the saw which was a part of it.ﬂ  Since the saw threw off sparks, 
it was a fire hazard to the employees in the plant.  When Flores 
attempted to explain to Farooq that the machine was compli-
cated Farooq stated that ﬁit had 
already been decidedﬂ that he 
receive this written warning.  Moreover, the Respondent™s pur-

ported reason for issuing the written warning does not stand 
scrutiny since Flores had been 
previously maintaining his ma-
chine in the same manner wit
hout any warning as had other 
employees, similarly.  Additionally, just prior to Flores becom-
ing very active in the Local 707 giving authorization cards to 
employees in July 1996, he had received a merit increase on 
May 20, 1996.  The timing of the 
written warning soon after his 
concerted activities, the disparate treatment of Flores, and the 
Respondent™s established animus is sufficient to show discrimi-
natory motivation. 
Based on the above I do not find that the Respondent has re-
butted the prima facie case esta
blished by the General Counsel 
and therefore I conclude that when the Respondent issued 
warning notices to Jose Alberto and Elson Flores it violated 
Section 8(a)(1) and (3) of the Act.
42  40 Astro Tool & Die Corp
., 320 NLRB 1157 fn. 1 (1996); 
Advance Transportation Co
., 310 NLRB 930 (1993). 
41 APA Transport Corp.,
 285 NLRB 928 (1987).  Also see 
Krysor 
Cadillac, 309 NLRB 237 fn. 1 (1992); 
Advance Transportation Co
., 
310 NLRB 930 (1993). 
42 Wright Line
, supra. 
 AMERICAN TISSUE CORP. 445E. Reassignment of Elson Flores 
The evidence shows that Elson Flores had worked as a ma-
chine operator for several years, up until the time he partici-
pated in the July 12 protected concerted action and until he 
started distributing authorizat
ion cards for Local 707 in mid-
July.  Then on July 20 he was transferred from his position as a 
ﬁPerini 2ﬂ machine operator to working on skids, an unskilled 
and less desirable job.  Althoug
h Farooq told him he was no 
longer needed on his machine, Fl
ores was replaced by an em-
ployee whom Flores himself ha
d trained on this machine and 
who was hired after the concerte
d action on July 12.  Moreover, 
when Flores stopped working on this machine and started 
working on skids, Farooq told him he would no longer receive 
any overtime work and Farooq constantly yelled and threatened 
him with discharge if he did not
 perform same reassigned task.  
The Board had found that it is 
a violation of Section 8(a)(1) 
and (3) of the Act to transfer an employee because of his union 
or protected concerted activities.
43 From the foregoing, I am persuaded that the General Counsel 
has establishes that antiunion sentiment was a motivating factor 
in the change in the job duties of Elson Flores from machine 
operator to working on skids, based on evidence of his pro-
tected concerted activities and support for the Union.  More-
over, the evidence in the record
 of the Respondent™s animus towards the employees who had e
ngaged in concerted activities 

and supported the Union, the Respondent™s knowledge of Flo-
res™ protected concerted activities and/or support for the Union, 
and the timing of the Respondent™s challenged decision proxi-
mate to Flores™ protected activities substantiate this.
44  The 
burden now shifts to the Respondent to show that it would have 
taken the same action in changing Flores™ job duties, even in 
the absence of his protected concerted activities.
45  Respondent has failed to rebut the General Counsel™s strong prima facie 
case and has not met its burden under 
Wright Line
 and therefore 
when the Respondent reassigned Elson Flores because of his 
protected concerted activities 
from a machine operator to a 
lesser position involving the handling of skids it violated Sec-tion 8(a)(1) and (3) of the Act.  
Wright, Line
, supra.  GSX Corp. 
v. NLRB
, supra.  Also see 
Raytheon Co.,
 supra, and case cited 
therein. F.  The Termination of Chavez, Flores, Alberto, 
 and Other Employees 
The complaint alleges that the Respondent discharged 
Chavez, Flores, and Alberto and other employees
46 on July 30, 
1996, because they engaged in a work stoppage on July 12 and 
a strike on July 30 and engage
d in other protected and con-
                                                          
                                                           
43 APA Transport Corp
., supra; 
Mathews Ready Mix, Inc.,
 supra.  
Ford Paint & Varnish Co.,
 264 NLRB 1189 (1982). 
44 Wright Line
, supra. 
45 Office Workers Compensation Prog
rams v. Greenwich Colleries, supra; 
Wright Line
, supra. 
46 Joel Guzman, Abelino Martinez, 
Carlos Garcia, Ricardo Martinez, 
Baltazar Sarabia, Esmelin Rivas, 
Miguel Coraizaca, Edgardo Arguesta, 
Hector Merlos, Julio Cesar Rivas, Ju
lio C. Rivas, Julio Rivas, Sifredo 
Martinez, Humberto Martinez, Oscar O. Rivas, Mario Romero, Marcos 
Rivas, Alcides Henriquez, ﬁand appr
oximately five other employees, 
whose names are presently unknown.ﬂ 
certed activities, and in order to discourage employees from 
engaging in such activities or other activities for the purpose of 
collective bargaining or other 
mutual aid or protection. 
Samuel Chavez, Elson Flores, 
and Jose Alberto were the 
main union adherents at the Plan
t Avenue facility and the per-
ceived leaders of the July 12 walkout and refusal to work over-
time, especially Chavez, and the record evidence establishes 
that the Respondent was aware of this.  The evidence also 
shows that soon after the July 12 concerted action,
47 which 
coincided with the peak of the Local 707 organizing campaign, 

the Respondent demonstrated its 
animus towards these employ-
ees threatening employees with 
discharge if they supported the 
Union or engaged in concerted activities,
48 denying Chavez 
Flores and Alberto the opportunity to work overtime, reassign-

ing Flores from his position as a machine operator to a less 
desirable position working on skids,
 issuing Flores and Alberto 
written warnings, and then on July 30, laying off ad/or dis-
charging Chavez, Flores, and Alberto and other employees who 
engaged in picketing and a strike
.  The General Counsel alleges 
that these circumstances constitute a prima facie showing of 
discriminatory discharge and I agree.
49  Terminating employees 
because of their protected concerted activities presents a classic 

example of a violation of Section 8(a)(3) of the Act.
50  The 
burden then shifts to the Respondent to show that it would have 

taken the same action against these employees even in the ab-
sence of their protected concerte
d activities.  The record shows 
that the Respondent considered 
Chavez to be responsible for 
the July 12 concerted activity when the employees walked out 
and he, Flores, and Alberto to be the main union adherents, as 
well.51  In 
Vic Tanny International, 
supra, the Board concluded 
that the discharge was motivated, at least in part, by the em-
ployee™s participation in a walkout, since the Respondent had 
told the employees that they ﬁlaid themselves open to discharge 
for walking off the job.ﬂ  In the instant case, Roozrokh told the employees who had walked out on July 12 and refused to work 
overtime on that day and the next th
at he was going to fire them 
because they engaged in a walkout.  Again on July 30 when 
 47 In 
Vic Tanny International, Inc
., 232 NLRB 353 (1977), affd. 662 
F.2d 237 (6th Cir. 1980), citing NLRB v. Washington Aluminum Co
., 
370 U.S. 9 (1962), the Board held that: 
The spontaneous banding together of employees in the form of a work 
stoppage is a manifestation of their disagreement with the employers 
conduct is clearly protected activity. 
The Supreme Court also held in 
Washington Aluminum Co
., supra, 
that the foregoing is true, even if 
the walkout is unnecessary or unwise. 
48 The Board has found that prior threats are key factor in concluding 
that an employer engaged in a discri
minatory discharge in violation of 
Sec. 8(a)(1) and (3) of the Act.  
Holiday Inn-Glendale
, 277 NLRB 1254 
(1985). 
49 The Board has also consistently found that timing is a significant 
factor in determining whether the empl
oyer has violated Sec. 8(a)(3) of 
the Act.  Dr. Frederick Davidowitz
, supra; 
Gurley Refining Co
., 285 
NLRB 38 (1987). 
50 Wright Line
, supra. 
51 In 
Photo Drive Up
, 267 NLRB 329 (1983), the administrative law 
judge affirmed by the Board stated that ﬁ[t]he Respondent™s action 
against [her], the most prominent uni
on activist, would serve as a vivid 
reminder to the Respondent™s employ
ees not to assist or support the 
Union now or in the future.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446employees were about to leave th
e plant to protest the layoff of 
Chavez, Flores, and Alberto to the New York State Labor De-
partment, Farooq told them that they would be considered to 
have ﬁabandoned this jobﬂ and that
 they were ﬁstupid and that 
they were fired . . . and don™t bother to return to work.ﬂ
52  After 
these employees returned to the plant that day they were pre-
cluded from entering the facility by 
security guards stationed at 
the premises and hired by the Respondent. 
I therefore find that the Respondent has failed to rebut the 
General Counsel™s prima facie showing that it unlawfully ter-
minated Chavez, Flores, and Al
berto and the other employees 
on July 30.
53 The Respondent asserts that the 
economic considerations that 
led to the layoff of employees at the Plant Avenue facility were 
(1) the unusually high number of employees at the facility; (2) 
the decision to send new machinery originally intended for 
Plant Avenue to the new facility in upstate New York; (3) sub-
stantial losses suffered by the Company in 1996; and (4) the 
failure of sales of products manufactured at Plant Avenue to 
meet the Company™s sales forecast.  The Respondent also al-
leges that Chavez was chosen for layoff because he had in-
formed Roozrokh that he intended to return to El Salvador to 
run his own machine shop and that he was no longer needed as 
a ﬁleadﬂ employee.  Flores and Alberto were selected because 
of their unsatisfactory work performance. 
In considering the above, I do not find that the evidence sus-
tains the Respondent™s assertions.  The record shows that at the 
time of the ﬁlayoffﬂ there was plenty of work available.  Em-
ployees worked an average of 25 hours of overtime, the Re-
spondent had recently hired ne
w employees, the Respondent 
was advertising for new employee
s, at the time and the Re-
spondent had denied employees 
from taking their vacations in 
June and July on their anniversary dates because of the amount 

of work present.  Moreover, layoffs were unprecedented with 
the Respondent™s records, showing 
that the first actual layoff 
occurred on January 20, 1997.  Also, as regards the projected 
transfer of the two new machines, Chavez, Flores, and Alberto 
had been working for the Respondent, obviously on other ma-
chines for several years, and the purchase of these machines, 
not installed at the Plant Avenue facility, is of limited conse-
quence.  Moreover, Chavez, Flores, and Alberto were laid off 
and terminated in the middle of the year, and there was no way 

the Respondent could know what actual sales for the year 
would be at that time and these forecasts were applicable to the 
entire company, since there was no evidence introduced for the 
specific breakdown for the Plant Avenue facility, and sales 
projections were to be made for only specific products which 
Chavez, Flores, and Alberto never or hardly worked on. 
The Respondent also claimed that it suffered substantial 
losses in 1996.  Documents in evidence show that the Respon-
dent™s pretax profits had been negative since December 1995 
and there were no layoffs until after the Union™s organizing 
                                                          
                                                           
52 Other employees testified to simi
lar statements made by Farooq; 
such as, ﬁ[I]f we left the factory 
or place of work, that we don™t have 
the right to come back to work.  Also that ﬁanyone who left would be 
dismissed from their jobs.ﬂ 
53 Wright Line
, supra. 
campaign commenced and after th
e employees engaged in pro-
tected concerted activities.  In fact, the pretax profit was less 
negative at the time of the ﬁlayoffﬂ than in January, March, and 
April 1996.  Moreover, while profits were down from larger 
amounts in April and May 1996, the Plant Avenue facility 
showed a profit although smaller.  It would also appear to me 
that if there were a need for a layoff the logical selection of 
employees for layoff would be by seniority. 
The Respondent additionally alleges that the reason for se-
lecting Samuel Chavez for ﬁlayoffﬂ was that Chavez had told 
Roozrokh that he planed to move 
back to El Salvador at the end 
of 1996.  Chavez credibly testified that while he had informed 
Roozrokh that he was going to m
ove to El Salvador in late 
1995 which was many months before the layoff, it was obvious 

in July 1996 that Chavez had not moved and the Respondent 
had no way of knowing when he would actually take such a 
step. 
The Respondent asserts that Flores and Alberto were se-
lected for layoff because of work performance problems, which 
had resulted in written warnings.  However, despite their al-
leged poor performances, these employees received merit in-
creases soon before their layoff 
as discussed hereinbefore and 
Roozrokh claimed that Flores ha
d also told him that he had 
another job, which paid more. 
 However, Roozrokh admitted 
that he had failed to include this and some of the other incidents 

in his affidavit, which purported 
to be an explanation concern-
ing Flores selection for layoff. 
While the Respondent insists that Chavez, Flores, and Al-
berto were laid off and not te
rminated the evidence shows dif-
ferently.  When an employer™s motives are found to be false, 
the circumstances may warrant an inference that the true moti-
vation is an unlawful one that the employer desires to conceal.
54  It is clear from the record that the Respondent sought to termi-
nate Chavez, Flores, and Alberto because of their concerted and 
union activities. 
In view of the above, I find that the Respondent has failed to 
demonstrate that it would have 
taken the same action against 
Chavez, Flores, and Alberto, in the absence of their protected 
concerted activities.  The Resp
ondent has therefore violated 
Section 8(a)(1) and (3) of the Act.
55   The evidence herein also establishes that on July 30 and after 
hearing about the layoff of Chavez, Flores, and Alberto, by the 
Respondent the employees decided 
to leave the plant and seek 
assistance from the New York State Labor Department in 
securing the reinstatement of these three employees.  The em-
ployees™ action in this regard constituted protected concerted 
activities.  While the employees were punching out the Re-
spondent threatened to preclude them from returning to their 

jobs if they left.
56  Moreover, after the employees returned to 
 54 Shattack Denn Mining Corp. v. NLRB
, supra; 
Limestone Apparel,
 Inc.,
 supra; 
Golden Flake Snach Foods,
 supra. 
55 Wright Line
, supra. 
56 Alberto testified that Roozrokh had told Rivas that he would fire 
all the Hispanic employees who engaged in the walkout.  Guzman 
testified that since the Employer had already ﬁthreatened to fire is,ﬂ the 
employees had punched out.  Guzman 
also testified that Farooq had 
told the employees on July 30 that anyone who punches out would be 
considered to have ﬁabandonedﬂ his job,
 and that they were also ﬁfired . 
 AMERICAN TISSUE CORP. 447the plant, security guards hired by the Respondent, would not 
allow them to enter the plant and resume their work. 
As a result of not being able to return to work the employees 
formed a picket line on Augus
t 1 and picketed for approxi-
mately 2 weeks.  The evidence herein shows that the initial 

reason for the employees™ walkout on July 30 was to secure the 
reinstatement of Chavez, Flores, and Alberto.  However, when 
they were prevented from returning to work the reason for 
picketing on August 1 was to allow all the employees who 
walked out on July 30 to return to work.  This is supported by 
the wording on the picket signs carried by the picketeers.
57 From the above I find that the General Counsel has estab-
lished a prima facie showing of
 unlawful motivation in dis-
charging the employees who left the plant on July 30.  The 
Respondent knew of the employees
 protected concerted activi-
ties and their union activities or sympathies, the timing of the 
alleged reprisals was proximate to the protected activities and 
the Respondent harbored antiunion animus to ﬁlink the factors 
of timing and knowledge to the improper motivation.ﬂ
58 The Respondent also asserts th
at on July 30, the Respondent 
unconditionally recalled Chavez, Flores, and Alberto back to 
work but they refused the offer.
59  The Respondent also con-tends that it offered unconditional reinstatement to all picketing 
employees through Angela Grib
bon, Roozrokh™s secretary.
60 In Cub Branch Mining, 
300 NLRB 57, 59 (1990), the admin-
istrative law judge, affirmed by the Board, stated, ﬁ[O]rdinarily, 
any management action detrimental to participants in a pro-
tected work stoppage is sufficiently destructive of employee 
rights to be presumptively unlawful.ﬂ
61  As such, at a minimum, 
the employer is impelled to s
ubstitute an overarching business 
                                                                                            
                                                           
. . and don™t bother to return to work
.ﬂ  Baltazar Sarabia testified that 
Farooq told the employees on July 30 th
at if they ﬁleft the factory or 
place of work, that we didn™t have 
any right to come back to workﬂ 
Julio C. Rivas also testified that Farooq had told the employees that 
ﬁanyone who left w
ould be dismissed from their jobs.ﬂ 
57 The picket signs stated, ﬁGive 
Us Back Our Job/We Want Our Jobs Backﬂ; ﬁDown With Discri
mination/Stop Discriminationﬂ; and 
ﬁLatin Workers Against Discrimination.ﬂ 
58 Hall Construction v. NLRB, supra; 
Service Employees Local 434-
B, supra; 
American Cyanamid Co
., supra. 
59 The Respondent alleges that Carlos Romero, Humberto Martinez, 
Julio C. Rivas, and Esmelin Rivas 
allegedly told the Respondent that 
they had better paying jobs and refused to return to work.  However, 
Rivas testified that he refused to 
return to work because of the dis-
criminatory termination of Chavez, Flores, and Alberto. 
Chavez testified that he refused b
ecause he felt that the ﬁinjustices 
taking place beforeﬂ would worsen and because he would be required 
to return to work on the condition th
at he sign a blank piece of paper 
which Gribbon had proposed as a requirement to return to work earlier 

on August 2.  Alberto related that he
 did not return to work on August 2 
because only Chavez, Flores, and Al
berto had received reinstatement 
letters and no other employees who picketed. 
60 Romero testified credibly that 
Roozrokh offered him a raise if he 
would stop supporting his coworkers on the picket line.  He also testi-
fied that Roozrokh had refused 
to allow two other employees who 
wanted to return to wo
rk because he had seen Carlos Romero and Si-
fredo Martinez on the picket line. 
61 Also see Vic Tanny
, supra. 
justification.
62  As found above, the Respondent has failed to do 
so. 
Moreover, in Dirt Diggers, Inc
., 274 NLRB 24 (1985), the 
Board affirmed the administrative law judge in finding that the 
refusal of employees to work and then leave the premises to 
picket is protected concerted activity.
63  In 
Dirt Diggers, Inc.,
 supra, the administrative law judge quoted: 
 Unrepresented as well as represented employees who re-
fuse to work and leave their employers premises in an ef-
fort to secure more pay are engaged in ﬁmutual aid or pro-
tectionﬂ within the meaning of Section 7 of the Act:  Even 
if the walkoff is unnecessary
 and unwise, as the United 
States Supreme Court said in 
NLRB v. Washington Alumi-
num Co., 370 U.S. 9 (1962): ﬁit has long been settled that 
the reasonableness of workers™ decisions to engage in con-
certed activity is irrelevant to the determination of whether 
a labor dispute exists or not.ﬂ  Though the word ﬁquitﬂ was 
used by at least one employee
, it is manifest from the con-
text in which the walkout ar
ose that the employees were 
using the walkout in an attempt to achieve their wage de-
mands and were not voluntar
ily terminating their em-
ployee status.  The employees made the purpose of their 

action plain to Respondent a
nd Respondent was not free to treat the walkoff as a ﬁquit.ﬂ  Cf. 
Universal Insulation 
Corp. v. NLRB, 361 F.2d 406, 408 (C.A. 6, 1966), enfg. 
149 NLRB 1397; 
Union Camp Corp
., 194 NLRB [933].  I 
fine that the eight employees engaged in a strike. 
 While in the above case the employees™ effort was directed 
towards securing more pay, in the present case it was directed 
towards the reinstatement of Chavez, Flores, and Alberto and 
then all the employees on the picket line.  Additionally, the 
employees never indicated their 
resolve to quit their jobs but 
instead were told by Farooq that if they left to picket they 

would be considered to have done so, and that they would not 
be allowed to return to work.  Moreover, the employees testi-
fied that the Respondent told some of the strikers who wanted 
to return to work that they were observed striking and therefore 
would not be allowed to return to their jobs. 
The Respondent asserts that it made unconditional offers to 
Chavez, Flores, and Alberto and 
later to the striking employees 
on the picket line to return to work.  However, during the first 

week of picketing, on August 2,
 at about 10 a.m. the Respon-
dent told Chavez, Flores, and Albe
rto, that they could return to 
work if they signed a blank pi
ece of paper.  The Respondent also made this offer to the ot
her picketing employees.  While 
the Respondent claims this is
 unbelievable and thought up sub-sequently for purpose of this tria
l, it is not as farfetched as it 
seems.  First, all the employees a
ll testified as to this offer, and 
as to their fear of what the 
Respondent could do with them, and 
the blank sheet of paper could be used for many reasons, since 
once signed, it could be used as a resignation form or discharge 
when the upper portion was filled in.  Be that as it may, it indi-
cates that the Respondent™s offe
r of reinstatement was not un- 62 Great Dane Trailers, 388 U.S. 26 (1967). 
63 NLRB v. Washington Aluminum Co
., 370 U.S. (1962); 
Meyers In-dustries, 268 NLRB 493 (1974). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448conditional,
64 but conditioned on the employees signing the 
blank document. 
The Respondent also asserts that the purpose of the picketing 
was to secure the transfer of Ghulam Farooq and Oscar Her-
nandez, a supervisory and nons
upervisory employee, respec-
tively, and that thereafter the employees never made an uncon-
ditional offer to return to work, ﬁmuch less that such an uncon-
ditional offer was communicated to the Respondent.ﬂ  How-
ever, the Respondent™s assertio
n aside the employees did pre-
sent a petition to the Respondent requesting such action.
65  The 
Respondent also asserts in its brief that as a matter of law an 
unconditional request for reinstatement is an essential prerequi-
site to a finding of unlawful refusal to reinstate.
66  The Respon-dent states that the picketing employees made no unconditional 
offer to return to work, nor is there any evidence in the record 
that such a request would have
 been futile under the circum-
stances, therefore, the Respondent
s™ employees are not entitled 
to reinstatement.
67 The Respondent continues: 
 Even if the strikers had withdrawn their demands for 
transfer of other employees and made an unconditional of-
fer to return to work, which they clearly did not do, Re-
spondent would have been justified in refusing to return 
the employees to work.  The employees engaged in unpro-
tected activity by striking in order to compel the Respon-
dent to transfer manageme
nt and non-management em-ployees out of the plant.  Th
e Second Circuit Court of Ap-
peals had held that ﬁ[e]mployee action seeking to influ-
ence the identity of management hierarchy is normally un-
protected activity because it lies
 outside the sphere of le-gitimate employee interest!ﬂ  
National Labor Relations 
Board v. Oakes Machine Corp
., 897 F.2d 84 (2d Cir. 
1990)!  While the Second Circuit has held that ﬁ[i]n a narrow category 
of casesﬂ concerted activity to effect the discharge or replace-
ment of a supervisor may be protected if the identity of the 
supervisor is directly relate
d to terms and condition of em-
ployment, the Second Circuit has prescribed the following spe-
cific factors in analyzing whether concerted activity to effect 
the replacement of a supe
rvisor is protected:  Whether employee activity aimed at replacing a supervisor 
is directly related to terms and conditions of employment is 
a factual inquiry, based on the totality of circumstances, in-
cluding (1) whether the protest originated with employees 
rather than supervisor; (2) whether the supervisor at issue 
                                                          
                                                           
64 See Standard Monarch, Inc
., 237 NLRB 1136 (1978), enfd. 604 
F.2d 449 (5th Cir. 1979). 
65 McWane, Inc. v. NLRB
, 92 F.3d 441 (6th Cir. 1996).  (The court 
held ﬁin accordance with Board preced
ent, that an unconditional offer 
to return to work must be made in such manner and under such circum-
stances as make it reasonable to infer that [the] offer was communi-
cated to [the employerﬂ.) 
66 Peckeur Lozenge Co
., 98 NLRB 496 (1952), enfd. as modified 
209 F.2d 393 (2d Cir. 1053); 
NLRB v. Independent Assn. of Steel Fab-
ricators, Inc., 582 F.2d 135 (2d Cir. 1978), cert. denied 439 U.S. 1130 
(1979).  
67 NLRB v. Koenig Iron Works, Inc
., 681 F.2d 130 (2d Cir. 1982). 
dealt directly with the employ
ees; (3) whether the identity of 
the supervisor is directly relate to terms and conditions of 
employment; and (4) the reasonableness of the means of 
protest. 
 The Respondent also maintains that ﬁeven if the identityﬂ of 
Ghulam Farooq as supervisor were
 directly related to the em-
ployees terms and conditions of 
employment, the strike was not 
protected activity both because the strike was substantially 
based on transfer of a nonsuperv
isory employee and because 
the use of a strike to compel transfer of even a supervisor is 

unreasonable as a matter 
of law and unprotected.
68  The Re-
spondent also cites American Art Clay Co. v. NLRB
, 328 F.2d 82 (7th Cir. 1964), in which the court found that employees™ 
concerted activities protesting a 
change in supervisory person-
nel, which affects their job intere
sts, is not protected under the 
Act if the character of the concerted activity is intemperate.  
The court found that the walkout was intemperate conduct 
which destroyed the efficient operation of business.  The Re-
spondent additionally cites 
Dobbs House, Inc. v. NLRB, 325 
F.2d 531 (5th Cir. 1963), in which the court held that 16 wait-

resses who walked off the job during the dinner hours believing 
that the supervisor had been discharged were lawfully dis-
charged because the strike they
 engage in was an unreasonable 
way to make known to the empl
oyer concern over the supposed 
discharge. However, the record evidence supports a finding that the Re-
spondent never made an unconditional offer to the picketing 
employees.  Aside from its requirement of these employees to 
sign a blank sheet of paper to return to their jobs, the Respon-
dent hired replacements for them and while the Respondent 
sought to show that the actual 
purpose of the picketing was to secure the transfer of Superv
isor Ghulam Farooq and Oscar 
Hernandez, Farooq committed many unfair labor practices and 
Hernandez often was shown to be an agent of management.  
The General Counsel™s witnesses 
testified that they thought to 
ask for these employees transfer after they were in the second 
and final week of the picketing, and that it did not change the 
purpose of the picketing which wa
s to reinstate Chavez, Flores, 
and Alberto and then all the employees on the picket line.  At 
this point it was clear to the employees that the Respondent 
would not take them back unconditionally. 
In Koren News, 297 NLRB 537 (1990), the Board in affirm-
ing the administrative law judge stated: 
 Thus, although the petition states that the supervisor™s 
ﬁresignationﬂ is the most important point ﬁamong the par-
ticulars to be improvedﬂ the fact is that one of the major 
points of grievance amongst these employees was their 
perception that the supervisor
s behavior was intimidating 
and overbearing.  In
 Hoytuck Corp
., 285 NLRB 904 
(1987), the Board stated: 
We agree with the judge that employee Cline™s con-
duct in preparing and circul
ating an employee petition 
which complained of the conduct of the Respondent™s 
 68 Abilities & Goodwill, Inc. v. NLRB
, 612 F.2d 6 (1st Cir. 1979), cit-
ing Henning & Cheadle, Inc. v. NLRB
, 522 F.2d 1050 (7th Cir. 1975).  
American Art Clay Co. v. NLRB,
 328 F.2d 82 (7th Cir. 1964).
  AMERICAN TISSUE CORP. 449cook and kitchen supervisor, Whitaker, towards employ-
ees and further sought his disc
harge is protected activity here where it is evident that Whitaker™s conduct had an 

impact on employee working 
conditions.  We further note 
that the finding that an employee protest regarding the se-
lection or termination of a supervisor who has an impact 
on employee working condition is protected is consistent 
with long standing Board precedent [case citations omit-ted]. . . . We wish to make it clear, however, that cases in-

volving employee concerted acti
vity regarding the selec-
tion or termination of a supervisor who has an impact on 
employee working conditions are distinguishable from 
cases in which employee concerted activity is designed 
solely to effect or influenc
e changes in management hier-
archy.  In the latter cases, the Board has found that such 

conduct does not constitu
te protected activity.
69  As in the instant case, the employees were not seeking to influ-
ence management hierarchy; they circulated the petition subse-
quently and towards the end of the strike because the supervi-
sor™s (Farooq) and employee (H
ernandez) conduct impacted on 
working conditions. I therefore find from all of the above that when the Respon-
dent threatened its employees w
ith discharge if they joined, 
supported, or assisted Local 707 
or engaged in other protected 
activities it thereby interfered with, restrained, and coerced its 

employees in the exercise of th
e rights guaranteed in Section 7 of the Act in violation of Section 8(a)(1) of the Act. 
I also find from the above that when the Respondent denied 
its employees Samuel Chavez, Elson Flores, and Jose Alberto 
the opportunity to work overtime; issued written warnings to 
Flores and Alberto; reassigned Fl
ores to working on skids a less 
desirable job; and discharged Chavez, Flores, Alberto, and 
several other employee
s and refused to reinstate them, for the 
reason that they engaged in activities on behalf of Local 707 
and/or because they engaged in
 a work stoppage and other pro-
tected and concerted activities or other activities for the purpose 

or collective bargaining or other mutual aid or protection, the 
Respondent violated Section 8(a)(1) and (3) of the Act. 
Moreover, it appears from the record that the Respondent 
never made an unconditional offer of reinstatement to the pick-
eting employees.  When Angelo Gribbon, the Respondent™s 
office manager approached the employees on the picket line, 
the return to work by Roozrokh was conditioned on their sign-
ing of a blank piece of paper.  
The employees testified that they 
were afraid to sign a blank piece of paper.
70 Chavez, Flores, and Alberto received letters calling them 
back to work if they signed the blank piece of paper.  These 
                                                          
                                                           
69 See also PHT, Inc
., 297 NLRB 228 (1989), affd. 920 F.2d 71 
(D.C. Cir. 1990); 
Oakes Machine Corp., 288 NLRB 456 (1988). 
70 The Respondent in its brief qu
estioned the validity of the testi-
mony that the Respondent had requi
red picketeers to sign a blank piece 
of paper before allowing them to re
turn since there was nothing in the 
record as to why Roozrokh might want such a document.  However, 
this is not as farfetched as it s
eems.  A signed bla
nk sheet of paper could be used in many ways including a resignation or dismissal.  Be 
that it may, I credit the General Counsel™s witnesses that the Respon-
dent made this a requirement for their return. 
employees had first received these letters when they picked up 
their paychecks, soon after Gribbons approached the employees 
on behalf of Roozrokh.  They did not return to work because 
they believed that it was unfai
r to be required to sign a blank 
piece of paper and because the Respondent had only sent recall 
letters to Chavez, Flores, and Alberto and not to the other em-
ployees on the picket line for whom they were concerned. 
I therefore find from the above that the Respondent has 
failed to rebut the General Counsel™s prima facie case and 
terms and conditions of employme
nt of its employees, thereby 
discouraging membership in a labor organization in violation of 
Section 8(a)(1) and (3) of the  
Act.71 I also find the Respondent interfered with, restrained and co-
erced its employees in the exercise of rights guaranteed by 
Section 8(a)(1) of the Act. 
IV.  THE EFFECT OF THE UNFAIR PRACTICES ON 
COMMERCE The activities of the Respondent
 set forth in section III, 
above, found to constitute unfair labor practices occurring in 

connection with the operations 
of the Respondent described in 
section I, above, have a close, 
intimate, and substantial relation-
ship to trade, traffic, and commerce among the several States 

and tend to lead to labor dis
putes burdening and obstructing the free flow thereof. 
THE REMEDY 
Having found that the Respondent engaged in various unfair 
labor practices, I shall recommend that it cease and desist there-
from and take certain affirmativ
e action designed to effectuate 
the purpose of the Act. 
Having found that the Responde
nt unlawfully terminated 
Samuel Chavez, Elson Flores, Jo
se Alberto, Julio Rivera. Bal-
tazar Sarabia, Julio C. Rivas, Humberto Martinez, Marcos 
Rivas, Ricardo Martinez, Miguel Coraizaca, Hector Merlos, 
Esmelin Rivas, Alcides Henriquez, Joel Guzman, Oscar Rivas, 
Carlos Romero, Abelino Martin
ez, Edgardo Arguesta, Victor 
Fuentes, Carlos Garcia, Joel Guzman, Elvin Campos, Emilio 

Pavon, and Mario Romero the Re
spondent shall be ordered to 
offer them immediate reinstatement to their former positions, 
discharging if necessary any re
placements hired since their 
termination, and that they be made whole for any loss of earn-
ings or other benefits by reas
on of the discrimination against 
them in accordance with the Board™s decision in
 F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest computed as in New Horizons for the Retarded
, 283 NLRB 1173 (1987).  Also 
see 
Florida Steel Corp., 231 NLRB 651 (1977); and
 Isis Plumbing Co., 138 NLRB 716 (1962). 
Having found that the Respondent issued written warnings to 
Elson Flores and Jose Alberto, on July 15 and 24, respectively, 
the Respondent shall be ordered to rescind such warning no-
tices to Flores and Alberto. 
Having found that the Respondent
 unlawfully transferred El-
son Flores to working on skids, the Respondent shall be ordered 
to offer him full reinstatement 
to his former position as ma-
 71 Wright Line
, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450chine operator, discharging if necessary any replacement hired 
since his transfer, and that he be made whole for any loss of 
earnings or other benefits by reason of the discrimination 
against him in accordance with the Board™s decision in 
F. W. 
Woolworth Co., supra, with interest computed as in 
New Hori-zons for the Retarded, supra.  Also see 
Florida Steel Corp., supra; and 
Isis Plumbing Co., supra. 
Because of the nature of the unfair labor practices found 
herein, and in order to make e
ffective the interdependent guar-
antees of Section 7 of the Ac
t, I recommend that the Respon-
dent be ordered to refrain from in any like or related manner 

abridging any of the rights guaranteed employees by Section 7 
of the Act.  The Respondent should also be required to post the customary notice. 
CONCLUSIONS OF LAW 
1. The Respondent, American 
Tissue Corporation, is now and has been at all times material herein, an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2.  Local 707, International 
Brotherhood of Teamsters, AFLŒ
CIO is now and has been at all times, a labor organization 
within the meaning of Section 2(5) of the Act. 
3.  The Respondent in violation of Section 8(a)(1) of the Act 
has interfered with, restrained, and coerced its employees in the 
exercise of the rights guaranteed in Section 7 of the Act by 
threatening employees with discharge if they joined, supported, 
or assisted Local 707 or engaged in other protected concerted 
activities; by denying Samuel Chavez, Elson Flores, and Jose 
Alberto the opportunity to work overtime; by issuing written 
warning notices to Elson Flores 
and Jose Alberto; by reassign-
ing its employee Elson Flores to
 a less desirable job of working 
on skids; and by terminating Samuel Chavez, Elson Flores, Jose 
Alberto, Joel Guzman, Abelino Martinez, Carlos Garcia, Ri-
cardo Martinez, Baltazar Sarabia, Esmelin Rivas, Miguel 
Coraigaca, Edgardo Arguesta, Hector Merlos, Julio Caesar 
Rivas, Julio C. Rivas, Julio Ri
vera, Sifredo Martinez, Humberto 
Martinez, Oscar O. Rivas, Mari
o Romero, Marcos Rivas, and Alcides Henriguez. 
4. The Respondent engaged in unfair labor practices in viola-
tion of Section 8(a)(1) and (3) of the Act by terminating the 
above employees and by other of 
its actions above because they 
engaged in concerted activities 
concerning terms and conditions 
of employment, or other mutual aid or protection, and in order 
to discourage employees from engaging in such activities or 
other concerted activities for the purpose of collective bargain-
ing or other mutual aid or prot
ection and has thereby discrimi-
nated and is discriminating in rega
rd to hire or tenure or terms and conditions of employ
ment of its employees. 
5. The aforesaid unfair labor practices are unfair labor prac-
tices within the meaning of Sec
tion 2(6) and (7) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
72                                                           
 72 If no exceptions are filed as pr
ovided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
ORDER The Respondent, American Tissue Corporation, Suffolk, 
New York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Threatening employees with discharge if they joined, 
supported or assisted Local 707 or engaged in other protected 
concerted activities. 
(b) Denying employees the opportunity to work overtime be-
cause they engaged in union ac
tivity or protected concerted 
activities. 
(c) Transferring Elson Flores from his position as a machine 
operator to a lesser position working on skids because of his 
union activities or protecte
d concerted activities. 
(d) Discriminatorily issuing warning notices to employees 
because of their union or protected concerted activities. 
(e) Terminating employees beca
use they engaged in support 
for Local 707 in a work stoppage, refusal to work overtime, 
picketing and in protected conc
erted activities concerning the 
terms and conditions of employment or other mutual aid or 
protection and in order to discourage employees from engaging 
in such activities or other protected concerted activities for the 

purpose of collective bargaining or other mutual aid or protec-
tion. (f) In any like or related manner 
interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
in Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Samuel 
Chavez, Elson Flores, Jose Alberto, Joel Guzman, Abelino 
Martinez, Carlos Garcia, Ricardo Martinez, Baltazar Sarabia, 
Esmelin Rivas, Miguel Coraiza
ca, Edwardo Arguesta, Hector 
Merlos, Julio C. Rivas, Julio
 Rivera, Sifredo Martinez, Hum-
berto Martinez, Oscar O. Rivas,
 Mario Romero, Alcides Henri-quez, Carlos Romero, Elvin Campos, and Emilio Pavon fill 
reinstatement to their former pos
itions or, if their jobs no longer 
exist, to a substantially equiva
lent position, without prejudice to 
their seniority or any other rights or privileges previously en-
joyed. 
(b) Make these employees whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
them in the manner set forth in the remedy section of the deci-

sion. (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge and, within 3 
days thereafter, notify the employ
ees in writing in both English 
and Spanish that this has been done and that the discharge will 
not be used against 
them in any way. 
(d) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful disciplinary warnings to 
Elson Flores and Jose Alberto and, within 3 days thereafter, 
notify them in writing in both Eng
lish and Spanish, that this has 
been done and that the warnings will not be used against them 
in any way. 
(e) Preserve and, within 14 days
 of a request make available to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
 AMERICAN TISSUE CORP. 451analyze the amount of backpay 
due under the terms of this Or-
der. (f) Within 14 days after service by the Region, post at all its 
facilities in Suffolk, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ
73  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent since August 13, 1996. 
(g) Within 21 days after service by the Region, file with the 
Regional Director for Region 29 a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT threaten our employees with discharge if 
they join, support, or assist Local 707 or engage in other pro-
tected concerted activities. 
WE WILL NOT deny our employees the opportunity to 
work overtime if they join, support, or assist Local 707 or en-
gage in other protecte
d concerted activities. 
WE WILL NOT transfer employees from their position to 
less desirable duties. 
WE WILL NOT terminate employees because they joined, 
supported, or assisted the union and /or engaged in protected 
concerted activities for the purposes of collective bargaining or 
other mutual aid or protection. 
                                                          
 73  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of rights guaranteed to 
you by Section 7 of the Act. 
WE WILL within 14 days from the date of the Board™s Or-
der, offer Samuel Chavez, Els
on Flores, Jose Alberto, Joel 
Guzman, Abelino Martinez, Carlos Garcia, Ricardo Martinez, 
Baltazar Sarabia, Esmelin Rivas, Miguel Coraizaca, Edwardo 
Arguesta, Hector Merlos, Julio C.
 Rivas, Julio Rivera, Sifredo 
Martinez, Humberto Martinez, Oscar O. Rivas, Mario Romero, 

Alcides Henriquez, Carlos Romero, Elvin Campos, and Emilio 
Pavon full reinstatement to their former positions or, if their 
jobs no longer exist, to a subs
tantially equivalent position, 
without prejudice to their seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL make these employees whole for any loss of earn-
ings and other benefits suffered as
 a result of the discrimination 
against them less interim earnings. 
WE WILL within 14 days from the date of this Order, re-
move from its files any reference to the unlawful discharge and, 
within 3 days thereafter, notify the employees in writing in both 
English and Spanish that this has been done and that the dis-
charge will not be used against them in any way. 
WE WILL, within 14 days from the date of this Order, re-
move from our files any reference to the unlawful disciplinary 
warnings to Elson Flores and Jose Alberto and, within 3 days 
thereafter, notify them in writing in both English and Spanish, 
that this has been done and that 
the warnings will not be issued 
against them in any way. 
WE WILL, within 14 days of the Board™s Order restore El-
son Flores to his former position as machine operator and if his 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniorit
y or other rights or privileges 
previously enjoyed and WE WILL make him whole for any 
loss of earnings and other benefits resulting from the charges in 
his job less interim earnings. 
 AMERICAN TISSUE CORPORATION 
 Emily De Sa, Esq., 
for the General Counsel. 
George S. Issacson, Esq. 
and Daniel C. Stockford, Esq. (Brann & 
Issacson), 
for the Respondent. 
SUPPLEMENTAL DECISION 
JESSE KLEIMAN, Administrative Law Judge.  On Novem-
ber 12, 1998, I issued my original decision in the above matter.  
The Respondent, American Tissue
 Corporation, filed excep-
tions to the decision.  On 
September 13, 1999, the National 
Labor Relations Board (the Board) granted the Respondent™s 
request to withdraw its exceptions to the decision and adopted 
the findings, conclusions, and recommendations of the judge.  
On February 10, 2000, the Boar
d issued a supplemental Order granting the General Counsel™s motion to correct inadvertent 

errors in this decision.  In the 
decision I listed 22 discriminatees in my recommended Order as be
ing unlawfully discharged.  
The Board corrected my recommended Order to reflect instead 
the names of 26 unlawfully discharged employees. 
Subsequent to the supplemental Order the Board received an 
opposition from the Respondent contending that only the 22 
discriminatees named in the judge™s recommended Order 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 452should be made whole.  The Board treated the opposition as a 
request for reconsideration of
 its ruling on the General Coun-
sel™s motion and, on March 29, 2000, issued a Notice to Show 

Cause why the Board should not include in its Order the 4 be-
low-named individuals as disc
riminatees and why the Respon-
dent should not be required to ma
ke them whole as well as the 
22 named discriminatees listed in the judge™s recommended 
Order.  The Respondent filed a 
response to the Notice to Show 
Cause.  The Respondent argues 
that the General Counsel™s 
motion to ﬁcorrect inadvertent errorsﬂ seeks a substantative 
modification of the judge™s decision that is both procedurally 
improper under the Board™s rules and contrary to the evidence.  
The Respondent further states that
 its prior withdrawal of its 
exceptions was premised on its 
understanding that the judge™s 
decision would not be altered. 
As indicated in the Board™s Notice to Show Cause, the Board 
is acting in this matter on the basis of its own authority to mod-
ify its decision and order at any time prior to a court™s assuming 
jurisdiction over the case.  See Dorsey Trailers, Inc
., 322 
NLRB 181, 181Œ182 (1996), and cases cited therein.  The 
Board has an independent responsibility to issue remedial or-
ders that are appropriate to the violations found.  Id.  The Board 
in its Order stated that it is ﬁexercising that responsibility here 
because [its] remedial order, as originally drafted, omitted three 
persons (Julio Cesar Rivas, Marc
os Rivas, and Victor Fuentes) who were either found to have 
been unlawfully terminated in the judge™s conclusions of law section or who, in the section of 
the judge™s decision entitled the re
medy, were listed as persons 
who should be offered reinstatem
ent and backpay.ﬂ  In addi-
tion, in the Board™s original Order ﬁa fourth person, Holman 
Flores,ﬂ was omitted, ﬁwhom the judge, in the body of his deci-
sion at p. 6 fn. 17, treated as part of the same group whom he 
later found were unlawfully discharged and should be ordered 
reinstated and made whole for lost pay.ﬂ
1  While, for the foregoing reasons, the Board rejected the Re-
spondent™s procedural objections insofar as they seek to prevent 

the Board addressing the inconsistencies between the judge™s 
findings and the Board™s Order as 
originally drafted, the Board 
found that the Respondent™s response to its Notice to Show 

Cause has raised issues concerning the substantive basis of cer-
tain of the judge™s findings with respect to the four below-named 
individuals.  The Board then concluded that ﬁthe issues thus 
raised are best resolved by remanding this case to the judge for 
clarification of his decision.ﬂ 
By Order dated June 26, 2000, 
the Board rescinded its Orders 
of September 13, 1999, and Febr
uary 10, 2000, and remanded the 
proceeding to the administrative law judge to clarify whether 
Holman Flores, Victor Fuentes, Julio Caesar Rivas, and Marcos 
                                                          
                                                           
1 In its Order, the Board remarked
 that ﬁ[t]he judge™s decision con-
tains no explanation why Holman Flor
es was treated differently from 
the others.ﬂ  However, there was no 
reason as reflected in the evidence 
to justify Holman Flores being treated differently than any of the other 
discriminatees.  Flores accompanied 
the other employee
s on July 30 to 
the New York State Labor Department
 to file a complaint against the 
Respondent and was terminated and denied entrance when they re-

turned to work that day.  It also s
hould be noted that Julio Caesar Rivas, 
Marcos Rivas, and Victor Fuentes were among these employees as 

well. Rivas were unlawfully discharged and should be reinstated and 
made whole.  The Board further ordered that the judge prepare 
and serve on the parties a supplemental decision setting forth a 
new recommended Order. 
In my decision dated November 12, 1998, I found that the Re-
spondent had unlawfully terminated various of its employees in 
violation of Section 8(a)(1) and (3) of the Act.  However, inad-
vertently in the remedy section of the decision, I named 23 indi-
viduals as having been unlawfully discharged by the Respondent, 
in the conclusions of law sectio
n, 21 as unlawfully terminated 
and in the recommended Order, required the Respondent to make 
whole 22 individuals. 
The record in this case shows that on July 30, 1996, after the 
other employees learned that Samuel Chavez, Jose Alberto, and 
Elson Flores were laid off or ﬁterminated,ﬂ 25 employees, includ-
ing Chavez, Alberto, and Flores 
left and went to the Labor De-
partment to file a complaint.  These employees were then termi-
nated by the Respondent, which resulted in their establishing a 
picket line at the Respondent™s facility. 
The evidence clearly indicates that among those terminated 
were Julio Caesar Rivas, Marcos Rivas, Victor Fuentes, and 
Holman Flores.
2  Thus in the ﬁRemedyﬂ section of my decision I 
recommended the immediate reinstatement of the unlawfully 

discharged employees among wh
om were Marcos Rivas and 
Victor Fuentes to be made whole for any loss of earnings or other 
benefits, but I inadvertently failed to include Julio Ceasar Rivas 
and Holman Flores.  While omissions were also made in the 
conclusions of law and recommended Order in the listing of the 
unlawfully discharged employees especially for reinstatement 
and backpay in the recommended Order, it would be an injustice 
for any of these employees to be denied their rights in view of my 
determination that the Respondent discriminated against them 
and violated their rights under the Act. 
THE REMEDY 
Having found that the Respondent
 engaged in various unfair 
labor practices, I shall recommend that it cease and desist there-

from and take certain affirmative action designed to effectuate 
the purpose of the Act. Having found that the Respondent unlawfully terminated Jose 
Alberto, Elvin Campos, Miguel Coraizaca, Victor Fuentes, Joel 
Guzman, Abelino Martinez, Ricardo Martinez, Hector Merlos, 
Esmelin Rivas, Edgardo Argueta, Samuel Chavez, Elson Flores, 
Carlos Garcia, Alcides Henriquez, Humberto Martinez, Sifredo 
Martinez, Emilio Pavon, Julio C. Ri
vas, Julio Cesar Rivas, Oscar 
O. Rivas, Carlos Romero, Baltaza
r Sarabia, Marcos Rivas, Julio 
Rivera, Mario Romero, and Holman Flores, the Respondent shall 
be ordered to offer them immediate reinstatement to their former 
positions, discharging if necessary any replacements hired since 
their termination, and that they
 be made whole for any loss of 
 2 The General Counsel™s witnesses testified credibly that Supervisor 
Ghulam Faroog had told the employees that if they punched out to 
leave the premises in going to the Labor Department they would be 
fired.  Upon their return to their jobs these employees were denied 
entrance to the facility.  They then
 established a picket line and com-
menced picketing.  The Respondent had also previously threatened to 
fire all ﬁHispanicﬂ employees after 
a prior ﬁworkoutﬂ which occurred in 
early July 1996. 
 AMERICAN TISSUE CORP. 453earnings or other benefits by reason of the discrimination against 
them in accordance with th
e Board™s decision in 
F. W. Wool-worth Co.,
 90 NLRB 289 (1950), with 
interest computed as in 
New Horizons for the Retarded,
 283 NLRB 1173 (1987).  Also 
see 
Florida Steel Corp.,
 231 NLRB 651 (1977), and 
Isis Plumb-
ing Co., 138 NLRB 716 (1962). 
Having found that the Respondent issued written warnings to 
Elson Flores and Jose Alberto, on July 15 and 24, respectively, 
the Respondent shall be ordered to
 rescind such warning notices 
to Flores and Alberto. 
Having found that the Respondent unlawfully transferred El-
son Flores to working on skids, the Respondent shall be ordered 

to offer him full reinstatement to
 his former position as machine 
operator, discharging if necessary any replacement hired since his 
transfer, and that he be made whole for any loss of earnings or 
other benefits by reason of the discrimination against him in ac-
cordance with the Board™s decision in 
F. W. Woolworth Co.,
 supra, with interest computed as in 
New Horizons for the Re-
tarded,
 supra.  Also see 
Florida Steel Corp.,
 supra, and 
Isis 
Plumbing Co.,
 supra. 
Because of the nature of th
e unfair labor practices found 
herein, and in order to make effective the interdependent guaran-
tees of Section 7 of the Act, I recommend that the Respondent be 
ordered to refrain from in any like or related manner abridging 
any of the rights guaranteed employees by Section 7 of the Act.  
The Respondent should also be required to post the customary 
notice. CONCLUSIONS OF LAW 
1. The Respondent, American Tissue Corporation, is now and 
had been at all times material herein, an employer engaged in 
commerce within the meaning of S
ection 2(2), (6), and (7) of the 
Act. 
2. Local 707, International Brotherhood of Teamsters, AFLŒ
CIO is now and has been at all times, a labor organization within 

the meaning of Section 2(5) of the Act. 
3. The Respondent in violation of Section 8(a)(1) of the Act 
has interfered with, restrained and coerced its employees in the 
exercise of the rights guaranteed in Section 7 of the Act by 
threatening employees with discharg
e if they joined, supported or 
assisted Local 707 or engaged in other protected concerted activi-
ties; by denying Samuel Chevez, Elson Flores, and Jose Alberto 
the opportunity to work overtime; by issuing written warning 
notices to Elson Flores and Jose Alberto; by reassigning its em-
ployee Elson Flores to a less desirable job of working on skids; 
and by terminating Jose Albert
o, Elvin Campos, Miguel Corai-
zaca, Victor Fuentes, Joel Guzman, Abelino Martinez, Ricardo 
Martinez, Hector Merlos, Esmelin Rivas, Edgardo Argueta, 
Samuel Chavez, Elson Flores, Carlos Garcia, Alcides Henriquez, 
Humberto Martinez, Sifredo Martinez, Emilio Pavon, Julio C. 
Rivas, Julio Cesar Rivas, Oscar 
O. Rivas, Carlos Romero, Balta-
zar Sarabia, Marcos Rivas, Julio Rivera, Mario Romero, and 
Holman Flores. 
4. The Respondent engaged in unfair labor practices in viola-
tion of Section 8(a)(1) and (3) of the Act by terminating the 
above employees and by other of its actions above because they 
engaged in concerted activities concerning terms and conditions 
of employment, or other mutual aid or protection, and in order to 
discourage employees from engaging in such activities or other 
concerted activities for the purpos
e of collective bargaining or 
other mutual aid or protection an
d has thereby discriminated and 
is discriminating in regard to hire or tenure or terms and condi-
tions of employment of its employees. 
5. The aforesaid unfair labor practices are unfair labor prac-
tices within the meaning of Section 2(6) and (7) of the Act. 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
3 ORDER 
The Respondent, American Tissue Corporation, Suffolk, New 
York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees with 
discharge if they joined, sup-ported or assisted Local 707 or engaged in other protected con-

certed activities. (b) Denying employees the opportunity to work overtime be-
cause they engaged in union activity or protected activities. 
(c) Transferring Elson Flores 
from his position as a machine 
operator to a lesser position wo
rking on skids because of his 
union activities or protected concerted activities. 
(d) Discriminatorily issuing warning notices to employees be-
cause of their union or protected concerted activities. 
(e) Terminating employees beca
use they engaged in support 
for Local 707 in a work stoppage, refusal to work overtime, pick-
eting and in protected concerted activities concerning the terms 
and conditions of employment or other mutual aid or protection 
and in order to discourage employees from engaging in such 
activities or other protected concer
ted activities for the purpose of 
collective bargaining or other mutual aid or protection. 
(f) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed in 

Section 7 of the Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) Within 14 days from the date of this Order, offer Jose Al-
berto, Elvin Campos, Miguel Coraizaca, Victor Fuentes, Joel 
Guzman, Abelino Martinez, Ricardo Martinez, Hector Merlos, 
Esmelin Rivas, Edgardo Argueta, Samuel Chavez, Elson Flores, 
Carlos Garcia, Alcides Henriquez, Humberto Martinez, Sifredo 
Martinez, Emilio Pavon, Julio C. Ri
vas, Julio Cesar Rivas, Oscar 
O. Rivas, Carlos Romero, Baltaza
r Sarabia, Marcos Rivas, Julio 

Rivera, Mario Romero, and Holman Flores full reinstatement to 
their former positions, or if their jobs no longer exist, to a sub-
stantially equivalent position, without prejudice to their seniority 
or any other rights or privileges enjoyed. 
(b) Make these employees whole for any loss of earnings and 
other benefits suffered as a result of the discrimination against 
them in the manner set forth in the remedy section of the deci-
sion. (c) Within 14 days from the date of this Order, remove from its 
files any reference to the unlawful discharges, and within 3 days 
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454thereafter notify the employees in writing in both English and 
Spanish that this has been done and that the discharges will not 
be used against them in any way. 
(d) Within 14 days from the date of this Order, remove from 
its files any reference to the unl
awful disciplinary warnings to 
Elson Flores and Jose Alberto and within 3 days thereafter, notify 
them in writing in both English and Spanish, that this has been 
done and that the warnings will not be used against them in any 
way. 
(e) Preserve and, within 14 days 
of a request make available to 
the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other 
records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(f) Within 14 days after service by the Region, post at all its 
facilities in Suffolk, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent since August 13, 1996. 
(g) Within 21 days after service by the Region, file with the 
Regional Director for Region 29 a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights
.  To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
                                                          
 4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board. 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT threaten our employees with discharge if 
they join, support or assist Local 707 or engage in other pro-
tected concerted activities. 
WE WILL NOT deny our employees the opportunity to 
work overtime if they join, support, or assist Local 707 or en-
gage in other protecte
d concerted activities. 
WE WILL NOT transfer employees from their position to 
less desirable duties. 
WE WILL NOT terminate employees because they joined, 
supported, or assisted the unio
n and/or engaged in protected 
concerted activities for the purposes of collective bargaining or 
other mutual aid or protection. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of rights guaranteed to 
you by Section 7 of the Act. 
WE WILL within 14 days from the date of the Board™s Order 
offer Jose Alberto, Elvin Ca
mpos, Miguel Coraizaca, Victor 
Fuentes, Joel Guzman, Abelino Martinez, Ricardo Martinez, 
Hector Merlos, Esmelin Rivas, Edgardo Argueta, Samuel 
Chavez, Elson Flores, Carlos Garcia, Alcides Henriquez, Hum-
berto Martinez, Sifredo Martinez, 
Emilio Pavon, Julio C. Rivas, 
Julio Cesar Rivas, Oscar O. Rivas, Carlos Romero, Baltazar 
Sarabia, Marcos Rivas, Julio Ri
vera, Mario Romero, and Holman 
Flores full reinstatement to their fo
rmer positions or, if their jobs 
no longer exist, to a substantially equivalent position, without 
prejudice to their seniority or any other rights or privileges previ-
ously enjoyed. 
WE WILL Make these employees whole for any loss of 
earnings and other benefits with in
terest suffered as a result of 
the discrimination against them less interim earnings. 
WE WILL, within 14 days from the date of this Order, re-
move from our files any reference to the unlawful discharges 

and, WE WILL, within 3 days thereafter, notify the employees 
in writing in both English and Spanish that this has been done 
and that the discharges will not be used against them in any 
way. 
WE WILL, within 14 days from the date of this Order, remove 
from our files any reference to the unlawful disciplinary warnings 
to Elson Flores and Jose Alberto and, WE WILL, within 3 days 
thereafter, notify them in writi
ng in both English and Spanish, 
that this has been done and that the warnings will not be used 
against them in any way. 
WE WILL, within 14 days of the Board™s Order, restore Elson 
Flores to his former position as 
machine operator and if his job 
no longer exists, to a substantially equivalent position, without 
prejudice to his seniority or other rights or privileges previously 
enjoyed and, WE WILL, make him whole for any loss of earn-
ings and other benefits with interest resulting from the changes in 
his job less interim earnings. 
 AMERICAN TISSUE CORPORATION 
  